 SIERRA HOSPITAL ,FOUNDATIONSierraHospital FoundationandUnited Food andCommercial Workers Union,Local 1288,UnitedFood and Commercial Workers InternationalUnion,AFL-CIO-CLC. Case 32-CA-300128 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 11 January 1982 Administrative Law JudgeJesseKleiman issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed an answering brief.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions only to the extent consistent with thisDecision and Order.The judge found that the Respondent by its di-rector of nursing, Beth Nichols, violated Section8(a)(1)of the Act by coercively interrogatingunion activist Marcia Cory about her union sympa-thies and the union activities of others, by tellingCory that her union activity was disruptive and or-dering her to cease such activity, by creating theimpression that its employees' union activities wereunder surveillance, and by threatening to refuse tobargain in good faith should the Union be selectedas the employees' representative. The judge alsofound that the Respondent violated Section 8(a)(3)and (1) of the Act when, on 11 August 1980, Nich-ols imposed disparate reporting and timekeeping re-quirements on Cory in an attempt to inhibit andinterferewithCory's union activities.The Re-spondent excepts to each of the unfair labor prac-ticefindingsmade by the judge. As discussedbelow, we find in agreement with the judge thatthe Respondent unlawfully threatened to refuse tobargain in good faith, interrogated Cory about herunion sympathies, and created the impression thatiThe Respondent has excepted to certain credibility findings made bythe judge In support of this exception the Respondent asserts that thejudge improperly relied on a memorandum purportedly distributed by theRespondent, but which was never introduced into evidence The Board'sestablished policy is not to overrule an administrative law judge's credi-bility resolutions unless the clear preponderance of all the relevant evi-dence convinces us that they are incorrectStandard Dry Wall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951) We have careful-ly examined the record and find no basis for reversing the findings Thememorandum referred to by the Respondent was relied on by the judgeto reinforce his conclusion that the Respondent bore animus toward itsemployees' union activities In this regard, the record evidence amplysupports the conclusion that the Respondent's director of nursing, BethNichols, personally bore such animus, and her admission of this on cross-examination buttresses the judge's resolution to discredit her contrary tes-timony on this issue Inasmuch as Nichols is the official alleged to havecommitted the unfair labor practices in question and whose credibility isin dispute, we find the judge's partial reliance on evidence outside therecord to be a harmless error in evaluating Nichols' credibility427itsemployees' union activities were under surveil-lance.We further find, contrary to the judge and inagreement with the Respondent, that the Respond-ent did not unlawfully impose disparate workingconditions on Cory, interrogate Cory about theunion activities of others, or instruct Cory to ceaseengaging in lawful organizing activities.The judge found, and we agree, that the Re-spondent unlawfully created the impression that itsemployees' union activities were under surveillancewhen, on 4 August, Nichols told Cory that sheknew that there had been a union meeting attendedby 25 nurses from various units in the hospital, andagain on 11 August when Nichols stated to Corythat she knew that nurses Phillips, Green, Haskins,and Stone were involved in the organizing cam-paign.We agree with the judge's assessment thatsuch statements, showing such specific knowledgeof employee organizing activities, suggest that theRespondent was engaged in surveillance.2 We fur-ther agree with the judge's finding that the Re-spondent unlawfully threatened to refuse to bargainin good faith when Nichols stated on 11 Augustthat the hospital's administrator would not agree toanything the Union asked for in negotiations, andthat there would have to be a strike. Finally, weagree with the judge's finding that the Respondentengaged in an unlawful interrogation when Nicholsasked Cory on 11 August why she felt so stronglyabout having a union at the hospital. This questionwas not an isolated inquiry but occurred in thecontext of the other unlawfully coercive statementsfound above, thereby conveying the message thatthe Respondent was displeased with Cory's unionsympathies. 3We do not agree with the judge's finding thattheRespondentunlawfully interrogatedCoryabout the union activities of other employees. Asnoted above, Nichols stated to Cory at the 112Chairman Dotson would not find these statements to be unlawfuiunder the circumstances presented in this case The Chairman notes thattheorganizing activitywas common knowledge and was discussedopenly throughout the facility He also notes that Nichols informed Corythat she had been told about the organizing campaign, that she had re-ceived complaints about it from other employees, and that she had beentold about the unionmeetingAccordingly, the Chairman finds thatNichols' reference to that meeting was not calculated to imply that theRespondent was surreptitiously watching its employees' union activitiesand would not reasonably have given that impression to Cory. SeeShera-ton Plaza LaRienaHotel,269 NLRB 716 (1984),Pedro's Restaurant,246NLRB 567 (1979) Similarly, the Chairman finds that Nichols' statementthat she knew thatcertainother employees were involved in the organiz-ing campaign would not reasonably tend to create the impression of sur-veillance given the fact that the employees' activities were open andcommon knowledge throughout the hospital and had been the subject ofcomplaints to Nicholsa In finding this unfair labor practice, Member Hunter and MemberDennis put no reliance on the judge's citation toGossenCo, 254 NLRB339 (1981), which was disapproved of inRossmore House,269 NLRB1176 (1984) Chairman Dotson would not find this question to be unlaw-ful274 NLRB No. 56 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDAugust counseling session that she knew that cer-tain other employees were involved in the organiz-ing campaign and we have found in agreementwith the judge that this statement unlawfully cre-ated the impression of surveillance. However, wedo not agree with the judge's further conclusionthat this statement was also an unlawful interroga-tion.The judge's finding is based on his conclusionthat Nichols' statement was designed to elicit a re-sponse from Cory to confirm her suspicions aboutthe other employees. The record does not supportthis conclusion. It is undisputed that Nichols waswell aware of the union activities which wereopenly taking place in the hospital and there is nobasis in the record to infer that she was askingCory to divulge information about those activities.Accordingly, we conclude contrary to the judgethatNichols' statement, even in the context of theother unlawful statements made by Nichols at thecounseling session, was not an attempt to gather in-formation and cannot support a finding of unlawfulinterrogation. Similarly,we do not agree with thejudge's finding that Nichols' statement that Corywas a disruptive influence and her request thatCory cease disrupting the staff during workinghourswere unlawful. Contrary to the judge wecannot conclude that by these statements Nicholswas attempting to interfere with Cory's lawful off-duty union activities.While Nichols may have be-lieved that all of Cory's union activities were dis-ruptive, her comments were clearly directed onlytoCory's on-duty conversations with other em-ployees and the judge's opinion as to her subjectivebeliefs is of no consequence. Indeed, Cory admittedthatNichols told her that she had the right to so-licitduring breaktime and off-duty hours and thatshe would no longer be a disruptive influence if sheceased talking union while on duty. Accordingly,we conclude that the Respondent's attempt to con-trolonly Cory's unprotected worktime activitieswas not unlawful 44Member Dennis agrees with her colleagues that Nichols'statement toCory about other employees'union activities was not an unlawful inter-rogation, but in so finding, she does not rely on the alleged openness ofthe union activitiesRather,Member Dennis finds that Nichols' state-ment, in context, did not call for an answer CompareAsociactonHospitalDel Maestro,272 NLRB No 132 (Oct 19, 1984)Contrary to her colleagues, Member Dennis would find unlawful Nich-ols' statementsthatCory'sunion activitieswere "disruptive"and thatCory should cease them The "disruptive" activities remarks were madeduring the same l1 August 1980 "counseling session" for Cory in whichother unlawful statements were made Like the judge, Member Denniswould find that Nichols did not adequately confine her remarks aboutdisruption to Cory's union activities while she was on duty The recordshows that Nichols viewed the entire union campaign as "disruptive,"and her instruction to Cory that she cease all activities that were "disrup-tive" was unlawfully broad Unlike the judge, Member Dennis does notrely on Cory's subjective state of mindFinally,we agree with the Respondent that ithas establishedlegitimateand lawful reasons forthe reporting and timekeeping requirements whichNichols imposed on Cory at the 11 August coun-seling session.Cory admitted that it had been herpracticesinceshe had taken over as emergencyroom coordinator to report to the nursing office atthe beginning of her shift and she further admittedthat she had abandoned this practice prior to the 11Augustcounseling session.Accordingly, we con-clude, contrary to the judge, that reporting in wasnot anewly imposed requirement but was consist-ent with past practice, and that the Respondent es-tablished that it had a legitimate business need tohave its emergency room coordinator contact hersupervisors before beginning her work shift. Simi-larly,we find, contrary to the judge, that the re-quirement that Cory keep a record of the hour thatshe took her dinner break was consistent with ex-isting hospital policy.In thisregard Cory acknowl-edged that day nurses had always been required torecord their dinner break on their timecards andadmitted that she had not consistently done sosince becoming the emergency room coordinator.The fact that she was engagedin union activities atthis time doesnot insulateCory or detract from thehospital's legitimateneed to have its rules followedby all employees and there is no evidence that thisrulewasapplied selectively to Cory. Finally, wefind, contrary to the judge, that the Respondenthad a legitimate interest in requestingthatCorykeep a record of when she took her breaks and thatthis requirement did not inhibit Cory's lawful unionactivities.Nichols' undisputed testimony shows thatshe had been receiving complaints about Cory'sbreaktimes and that she asked Cory to keep arecord of her breaktimes so that the Respondentcould verify that Cory was not abusing the inde-pendent nature of her position as emergency roomcoordinator.While the issue concerning Cory's useof breaktimes may havearisenonly as a result ofher union activities, the hospital's legitimaterequestwas not intended to and did not interfere withCory's lawful union activitiessinceCory was stillfree to take her breaks at any time that was con-venient to her and there were no restrictions onhow or whereshe spenther breaktime so long asshe kept a record of the time on her timecard. Ac-cordingly,we conclude that the Respondent hasnot violated Section8(a)(1) and(3) of the Act asspecifiedabove and we shall therefore dismissthose portions of the complaint.55Contrary to her colleagues, Member Dennis would affirm the judge'sfindings and conclusions that the Respondent violated Sec 8(a)(3) and (1)by placing stricter and disparate reporting and timekeeping requirementson Cory SIERRA HOSPITAL FOUNDATION429ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Sierra Hospital Foundation, Fresno, Cali-fornia, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied.1.Substitute the following for paragraph 1(c)."(c)Coercively interrogating an employee con-cerning her union sympathies."2.Delete paragraph 1(d).3.Substitute the following for paragraph 1(e)and reletter as 1(d)."(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them under Section7 of the Act."4.Delete paragraph 1(f).5.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, ,loin, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT do anything to interfere with, re-strain, or coerce you with respect to these rights.More specifically,WE WILL NOT create among our employees theimpression that their union activities are under sur-veillance.WE WILL NOT threaten or warn our employeesthat we will not agree to improvements in workingconditions, thereby in effect refusing to bargain ingood faith with the Union absent a strike, and thatitwould be futile for our employees to select theUnion as their collective-bargaining representative.WE WILL NOT coercively interrogate you con-cerning your union sympathies.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActSIERRAHOSPITAL FOUNDATIONDECISIONSTATEMENT OF THE CASEJESSE KLEIMAN, Administrative Law Judge. Upon acharge filed on August 21, 1980, by United Food andCommercialWorkers Union,Local1288,United Foodand CommercialWorkers InternationalUnion,AFL-CIO-CLC (the Union)the General Counsel of the Na-tionalLabor Relations Board,by the Regional DirectorforRegion 32, Oakland,California,duly issued a com-plaint and Notice of Hearing on September 18, 1980,against Sierra Hospital Foundation(the Respondent) al-leging that the Respondent engaged in certain unfairlabor practices within the meaning of Section 8(a)(1) and(3) of the NationalLaborRelationsAct. OnSeptember29,1980, the Respondent,by counsel,duly filed ananswer denying the material allegations in the complaintA hearing was held before me in Fresno,California,on March 17, 1981 At the close of the General Coun-sel's case the Respondent moved to dismiss the complaintfor failure of proof.Idenied this motion.All partieswere afforded full opportunity to appear,to introduceevidence,to examine and cross-examine witnesses, toargue orally on the record, and to file briefs.Thereafter,the General Counsel and the Respondent filed briefs. Inits brief the Respondent"recommended that the case bedismissed." For the reasons appearing hereinafter I denytheRespondent'srecommendation to dismiss the com-plaint in its entirety.On the entire record and the briefs of the parties, andon my observation of the witnesses,Imake the followingFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, at all times material herein, has beena corporation organized under and existing by virtue ofthe laws of the State of California, maintaining its princi-pal office and place of business in Fresno, California,where it is, and has been at all times material herein,continuously engaged in the operation of a hospital hos-pital and in providing and health care services and relat-ed services as a private not-for-profit health care institu-tion In the course and conduct of the Respondent's busi-ness operations during the preceding 12 months, theseoperations being representative of its operations at alltimes material herein, the Respondent derived gross rev-enues therefrom in excess of $250,000 and purchased andreceived goods or services valued in excess of $50,000 ininterstate commerce directly from States of the UnitedStates other than the State of California The complaintalleges, the Respondent admits, and I find that the Re-spondent is now, and has been at all times material 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein,an employer engaged in commerce within themeaning of Section 2(2), (6), and(7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDThe complaintalleges,the Respondent admits, and Ifind that United Food and Commercial Workers Union,Local 1288, United Food and Commercial WorkersInternationalUnion, AFL-CIO-CLC is, andhas been atall times material herein,a labororganizationwithin themeaning of Section2(5) of the Act.dente herein Cory and night shift nurse supervisorVerdaPackard and assistant night shift nurse supervisorJolene Olsen did not get along and during Cory's tenureas a staff nurse(November 1977 through May 1980) vari-ous incidents occurred between them4 which resulted inCoryregistering complaints about Packard to Beth Nich-ols, Sierra Hospital's director of nursing,5and to Cory'simmediate night shift nurse supervisor at the time, SallyRyland6 on the one hand,and the "counseling"7 of Coryby Nichols and Ryland,on the other. 8III.THE UNFAIR LABOR PRACTICESThe complaint alleges that the Respondent violatedSection 8(a)(1) and (3) of the Act by creating the impres-sion that it was engaged in surveillance of its employees'unionactivities; by telling its employees that selection oftheUnion as their collective-bargaining representativewould be futile as the Respondent "would not agree toimprovements in working conditions absent a strike"; bytelling an employee that she was a disruptive influencebecause she engaged in union activities and instructedher to cease such activities; by interrogating an employeeconcerning her reasons for supporting the Union, and byimposing stricter and disparate working conditions on itsemployee Marcia Cory by requiring her to report to thedirector of nursing daily at a fixed hour and to keep de-tailed records of her work stations during work shifts, allbecause the employees joined or assisted the Union orengaged in other concerted activities for the purposes ofcollective bargaining or other mutual aid or protection.The Respondent denies these allegations.A. BackgroundThe Respondent operates a hospital in Fresno, Califor-nia,employing therein approximately 64-65 registerednurses. "Mr. Rowe" is the "head" of the Respondent,SierraHospital Foundation,"Mr Berg" is the adminis-trator of Sierra Hospital,' and Beth Nichols is the Hospi-tal'sdirector of nursing. The General Counsel alleges,the Respondent admits, and I find that Nichols is a su-pervisor within the meaning of Section 2(11) of the Act,and has been and is now an agentof theRespondentacting on its behalf.2 Additionally, the parties herein stip-ulated that Kathy Etcheverry, the Hospital's assistant di-rector of nursing and in-service director, is a supervisorwithin the meaning of Section2(11) of the Act.B. The EvidenceMarcia Cory commenced her employment at SierraHospital in the early part of November 1977 as a night-shift staff nurse in the Hospital's intensive care and criti-cal care units 3 According to the uncontradicted evi-iSierra Hospital is also referred to herein as the HospitalzFrom the record it is reasonable to infer that Rowe and Berg aremanagerial employees and/or supervisors as defined by the Board andthe courts(case law)and/or within the meaning of Sec 2(11) of the Act,respectively8Cory testified that she began her employment with the Respondenton November7, 1977Beth Nichols,who became the Respondent's direc-tor of nursing in November 1977 testified that both Cory and her closefriend staff nurse Maureen Phillips were hired together on November 3,1977, by Sierra Hospital's former acting director of nursesCory testified that on one occasion, sometime in 1978, Packard un-fairly accused her and Phillips of giving employee Susan Wellborn "abad time" since Wellborn had complained about this and had threatenedto quit her job at the Hospital, and told them to stop whatever they werealleged to be doing to Wellborn5Nichols testified thatCoryhad discussions with her inwhich Coryregistered unhappiness with Packard's lack of leadership as a nurse super-visor She also testified that on one occasion Cory and other night-shiftemployees had complained to her about Packard and Olsen with Coryalleging that they were"collaborating together"against her,and Nicholshad called Packard and Olsen into the discussion "to put an objectivelight on whatever it is "6Ryland testifiedthat Coryand Olsen did not get along and both hadcomplained to her about each other She also related that Cory had com-plained about Packard's not providing adequate supervision or appropri-ate relief at lunchtime Ryland addedthat Coryand Maureen Phillips onone occasion registered their belief to her that Packard "couldn'thandlethe patient"when a patient became"abusive and quite agitated" andRyland had been summoned to the patient's room7According to the evidence herein "counseling"isa procedure inwhich an employee and his or her immediate supervisor discuss problemareas in the employee's job performance setting goals to improve or re-solve these problems A written record of the counseling session is placedin the personal files of nursing department employees which are kept inthat department's office and are separate from the employee's personnelrecord files located in the Hospital's personneloffice(R Exh 7)Counsel-ing is not a part of the Respondent's disciplinary procedure,rather it is apart of the Respondent's employee evaluation process used for purposesof performance improvement and for promotion and ment raises8Sally Ryland,currently employed as a staff nurse at Sierra Hospitaland previously employed there as the night-shift supervisor of the criticalcare unit from 1970 to August 1, 1980, testified that Cory was one of herstaff nurses during this period and sometime in February 1979 Rylandhad counseled or admonishedCory forleaving the Hospital under thefollowing circumstances as culled,in substance,from the testimony ofRyland, Nichols, andCoryherselfCory had agreed to work an additional evening in February 1979 al-though it was her scheduled night off and finding upon arrival at thehospital that she was assigned to work on"the floor" or in a unitbeing supervised by Joleen Olsen instead of her usual assignment inthe Critical Care Unit,protested this toLucyBeal, the"p m super-visor" as being unfair, since Cory was working the extra shift andthere were other nurses who could be assigned to work with OlsenAfter Beal discussed this with Olsen, Olsen told Cory that the as-signment would stand and if Cory didn't like it she could leaveWhereupon Cory left the hospital without completing her workshiftRyland stated that after Nichols brought this incident to her attention thefollowingmorning,since she had not been on duty that particularevening,she spoke to Cory about it Ryland related that she told Corythat she wassuprised Cory had leftthe patientswith Olsen because Corywas "by far the superior nurse" and that her behavior was inappropriateand this should never happen again Ryland addedthat Corysaid therewould be no repetition of such action ever again Concerning this Nich-ols testified that she also counseled Cory concerning the incidentRyland additionally testified that when she had been advised by Nich-ols of Cory's action in leaving the Hospital shewas prepared to fire Coryand said so but that Nichols"talkedme out of it because she said thattherewere extenuating circumstances and she did feel that Marcia hadcome in on her night off SIERRAHOSPITAL FOUNDATIONCory continued that sometime in mid-July 1979, shehad gone to Nichols' office to complain about Packard'sfailure to fairly apportion "weekends off," favoring otheremployees overher.According to Cory, Nichols toldher during this conversation that Packard had on prioroccasions related to Nichols that,. . . my father had been an organizing director herein Fresno for the Retail Clerks and that my brotherwas also a union organizer in Sacramento and thatMrs. Packard had told her at different times thatshe should get rid of me because I would probablyprove to be trouble at some time in the future.Cory stated that Nichols mentioned that "Sierra was onebig happy family and that we didn't really need a unionhere," to which Cory responded "that our problemsweren't that big as other hospitals, certainly, and thatmaybe we didn't needa union."9Cory added that Nich-ols told her that she would be getting her "weekendsoff' and agreed that "Mrs Packard perhaps wasn't thatdesirable of a person "Cory testified that she also complained to both Nicholsand Ryland about probems she was having with Maur-een Phillips, a fellow staff nurse in the intensive careunit.Cory related that she and Phillips had been goodfriends but that she was "getting the harderassignmentsand pulling more than my share of the work," at firstsaying nothing about this because of their friendship andtrying to resolve the problem herself by dividing up thepatientsmore evenly. She continued that, sometime inJuly 1979, while working in the intensive care unit witha "very ill patient" she neededassistancebecause the pa-tientwas comatose and she requested Phillips' aid overthe intercom. Cory stated that instead of coming to herassistance Phillips and a "monitor tech" "taunted" and"teased" her saying, "Oh, look at Marcia do things. Shedoesn't need any help. She does such a good job." Coryadded that when she ran out of suction catheters, sincethepatient required suctioning and "startedturningblue," she went to the door of the patient's room andasked the monitor tech "to please go and get some suc-tioncatheters"whereupon Phillips negated the requestunless Cory would say, "pretty please." Cory recountedthat she then returned and improvised tubing for the pa-tient'ssuctioning until a respiratory therapist makingrounds provided her with the catheters. According toCory she then "stopped speaking" to Phillips at all.Concerning Cory's relationship with Phillips and itseffect on other Hospital employees, Sally Ryland testi-fied that after Cory and Phillips returned from a Europe-Cory testified that her father had been the "Southwest Regional Co-ordinator for the Retail Clerks International" and her brother was cur-rently employed as "an organizer for one of the localsRetail ClerksinSacaramento [California] " Concerning this Nichols denied thatshe had ever told Cory that Packard recommended her discharge becauseof her family's union affiliations In fact, Nichols testified that it wasCory herself who first advised her of Cory's familyunion tiesNicholsrelated that sometime in the early part of 1978Cory told her "that shewas raised in a strong union family and she believed strongly in theunions and that her brother was in the union,but this hospital didn't needitbecause I kept an open door, and [I]was easy to talk to and we had agrievance procedure that would handle people's grievances"431an vacation together Cory had become ill necessitatingher taking frequent sick leave. She spoke to Cory abouther absences preferring that Cory take time off to fullyrecover rather than to intermittently take days off hereand there Ryland related that shortly thereafter Coryvisited her at her apartment to discuss a "personal prob-lem" at which time Cory told her about having problemswith Phillips which started in England and carried backto the hospital, including the above incident, and request-ed that she and Phillips be separated during workinghours 10 Ryland continued that she then spoke to Nich-ols about the problem and Nichols agreed that, sinceboth Cory and Phillips were good nurses, Ryland shouldtry to separate them regarding work schedules andshifts. i l She added that this worked out well until untilCory complained to her that Phillips had come to thecritical care unit where Cory was working at the timeand "bothered" her Ryland stated that when she ques-tioned Phillips about this Phillips responded that she hadonly wanted to ask Cory how she was getting along be-cause she was worried about her physical condition andbecause Cory had stopped speaking to her. Ryland ad-vised Phillips to stay away from Cory and not to do thisanymore. 12Cory related that sometime in November 1979 she toldNichols about the problems she was having with Phillipsbecause other staff employees at the hospital were takingsides between them after she and Phillips stopped work-ing together and she ceased speaking to Phillips. Sheadded that there was "a lot of talk . . . behind my back"about the incident involving the suction catheters andshe asked Nichols to help resolve the problem since"there was a lot of separation in the staff over this . . .just a lot of negativism going around." However, Corydenied that she discussed her personal problems withNichols on a regular or frequent basis asserting that shecould recall only once having telephoned Nichols athome to discuss the possibility of her working a 12-hourshift. 13toRyland testified that she spoke to Phillips and the "monitor tech"involved in the incident but they denied its occurrencel iRyland testified that it was common knowledge at the Hospital thatCory and Phillips were having problems and this was causing "confu-sion"and "disruption" among the hospital staff with employees"takingsides" and Ryland had to speak to the nursing staff under her supervisor"to calm them down "12Ryland testified that Cory often discussed personal problems withher including other problems with Phillips, complaining to Ryland thatshe had loaned her credit card to Phillips for the purchase of a refrigera-tor and Cory believed that Phillips would refuse to pay for it Rylandalso related that Cory had telephoned her to say that she was afraid thatPhillips and her husband, who occupied the next apartment to Cory's,were going to do her bodily harm, "shoot her," and she was afraid toremain in her apartmentRyland advised Cory to obtain therapeutic helpwhich Cory did at Sierra Hospital Ryland added that being concernedabout Cory's physical condition she asked Dr Froese, who was treatingCory, about this and he advised her that he did not feel there was any-thing physically wrong with her Cory confirmed that she often spoke toRyland about her problems both personal and those affecting the Hospi-talisNichols testified that Cory often discussed her personal problemswith her at times calling her at home while at other times discussingthem with Nichols at the Hospital She stated that Cory complained toher about Phillips on several occasions,in one instance alleging that sheContinued 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDCory testified that on April 16, 1980, she applied forthenewly created position of "Emergency Room/-Recovery Room Coordinator" (coordinator) after it wasposted for filling at the hospital 14 Cory related thatthereafter, on April 21, 1980, she was admitted to SierraHospital for knee surgery and during her stay at the hos-pitalwas visited by Nichols to see how she was gettingalong 1-1 Cory stated that she was released from the hos-pital on or about April 24 or 25, 1980, and remained athome for a time to recuperate According to Cory, Nich-ols and Nurse Supervisor Killburn telephoned her athome during the last week in April or the first week inMay 1980 to advise her that she had been appointed tothe "Coordinators" job and Cory returned to work onMay 12, 1980, in this new position 16Concerning this Nichols testified initially that whenCory delivered her formal letter of application for thecoordinator's position dated April 16, 1980, presumablyon April 17, 1980,17 they discussed the duties and goalsof this job at length and Nichols then advised Cory thatshe would select the most qualified candidate to fill theposition.Nichols then testified that Cory came to see heron April 21, 1980, to apprise her that she was enteringthe hospital for knee surgery which was to occur on thefollowing day, "and we discussed the whole thing" in-cluding the duties of the coordinators job, with Nicholsnow alleging that she had previously given Cory a copyof the job description of this position to take home andread. 1 s Nichols related that during their discussion of theduties and goals of the job she instructed Cory to discusswith her, albeit at some unspecified later date, the ideasfor upgrading or improving nursing care at Sierra Hospi-tal to benefit the Hospital, the patients, and the nursingstaffwhich Cory had made passing reference to in herjob application letter She added that she also advisedCory to meet with Assistant Director of Nursing KathyEtcheverry in order to implement a "pre-op teachingwas afraid that Phillips' husband was going to shoot her whereupon sherequested Phillips'dischargeNichols added that she advised Cory thatCory should not allow her personal problems to interfere with the per-formance of her nursing duties on the job14Nichols testified that this position was created because of complaintsby doctors, anesthetists, and the hospital administrator concerning thelack of adequate care being given to postoperative surgery patients Nich-ols added that since nurse coordinator would also assume relief duties inthe critical care unit and on the"hospital floor"when her duties attend-ing to the surgery patients permitted it, the job was not assigned to anyspecific department at the hospital but instead was placed directly underNichols' supervision as director of nursing She continued that Cory and"one or two"other nurses applied for the job in April 1980 and shechose Cory to fill it as the best qualified applicant Nichols added thatshe had made the decision to appoint Cory to the coordinator positionsometimein late April 1980IsCory testified that during the visit there was no discussion betweenher and Nichols about her application for the coordinator's job16Cory's duties as coordinator were "to take care of any EmergencyRoom [or Recovery Room] patientrelieve in [the critical care unit]"and perform nursing duties throughout the Hospital as needed and as re-quested by the director of nursing, Nichols It is admitted that Cory'sduties in this job required her presence at various times in the emergencyroom, recovery room,critical care unit, intensive care unit, and on the"2nd or 4th floors" of the Hospital11 See R Exh 2 which has thereon Nichols' initials and the date April17, 198018Nichols testified that Cory had requested a copy of the coordina-tor's job description sometime between April 17 and 21,1980, and Nich-ols had givena copy to heridea" which Nichols had formulated 19 Nichols addition-allyalleged that she had instructed Cory to keep arecord of the time she spent in the various departmentalunits at the Hospital such as, ICU, CCU, emergencyroom, etc , since this was required for budget preparationand the allocation of funds to the proper department andfor "cost reports over in the main foundation." Nicholsindicated that she believed she told Cory of her appoint-ment to the coordinator position at that time becauseboth her signature and Cory's appear on the job descrip-tion which is dated April 21, 1980, and she never dates adocument until all the parties involved have signed it 20Nichols added that she advised Cory that she would not"post" the formal announcement of Cory's appointmentto the new position at the Hospital until Cory was readyto return to work after recuperating from her operationAccording to Nichols she telephoned Cory at home afterthe operation to find out how Cory was progressing andwhen she would return to work Cory told her shewould be returning on or about May 8, 1980 Nicholsthen "posted" the announcement of Cory's appointmentto the coordinator's job at the Hospital on May 5, 1980According to the evidence herein the Union com-menced its organizing campaign among the Respondent'semployees in July 1980. Cory testified that previousthereto she and other nurses "on the committee" had dis-cussed the possibility of representation by various unionsand because of her family's "affiliation" with the "RetailClerks International Union" it was decided to contactLocal No 1288, the Union herein. Cory cor'tmued thatafter "the committee" contacted the Union there were"eight to twelve" nurses who assumed leadership roles inthe campaign, including herself, with Cory becoming the"liaisonwiththe union'soffice here in Fresno." Corystated that the nurses were seeking a unit of "RN's" (reg-ister nurses),and that their organizing activities consistedin soliciting the signatures of fellow nursing departmentemployees on union authorization cards to achieve a ma-jority so that an election could be secured. She addedthat she conducted her activities in soliciting the cardsignaturesboth "away from the hospital" personally andby telephone, and at the Hospital when the employeeswere off duty and while she was on breaks in the cafete-ria and around the Hospital Cory related that there wereseveral meetingsheld at the Union's office in Fresno, thelargest of which, held on July 30, 1980, involved "about19The "pre-op teaching" program as envisioned by Nichols includes"educating" patients who are scheduled for surgery as to what to expectduring and after their operations20 However, Cory denied that she had been advised by Nichols of herappointment to the coordinator'sposition on April 21, 1980 She statedthat she entered the hospital as a patient on April 21,1980, preparatoryto her scheduled knee operationon April 22,1980, and did not know atthe time that she had been appointed to the new job She testified thatthe first time she ever saw a copy of the job description was after shereturned to work on May 12, 1980,and commenced her new duties,whereupon"Mrs. Frazenna,a night nurse supervisor,"showed her acopy thereof in the Hospital'sorganizationalmanualCory also deniedhaving signed the job description until after the "counseling session" onAugust 11, 1980, more about which will appear hereinafter Cory addi-tionally denied that she had complained to Berg,the hospital administra-tor, that she had never seen the job description, explaining that what ac-tually happened concerning this was that she told Berg that she andNichols had never discussed the duties of the coordinator's job SIERRA HOSPITAL FOUNDATION25 people" including nurses assistants,LVNs (licensedvocational nurses),and RNs employed at Sierra HospitalShe recounted that the Union'srepresentative at thismeeting explained that there would be separate bargain-ing units for various types of employees at the Hospital,je.,nurseswould be included in their own bargainingunit composed solely of RNs.What Occurred on August 4, 1980Cory testified that on August 4, 1980, while she wasworking in the Hospital's emergency room, Beth Nicholscame in and said to her, "I heard the rumor that you'retrying to get a union in here at Sierra Hospital and I saidthatMarcia wouldn't do that." Cory stated that after sheadmitted that this was true and that she was "not actingalone" Nichols told her,.that she knew that I was intelligent and I wassmart and that she was told she should get rid ofme, but that she told them that I'm not managementand that I had a right to do what I was doing . .She then went on to tell me that she knew mybackground had prepared me for this and that shetold them that I wasn't going to get caught doinganything on Company time . .And then she wenton to say that she was told we had a meeting theother day and that there were 25 people there fromvarious departmentsCory continued that she told Nichols that she "wasaware of the laws and how it affected both she and I"and assured Nichols that "I was not going to do any-thing illegal and that I would not do anything on Com-pany time." Cory added that Nichols remarked that shehad been told that Cory "was doing this just to get toher personally" and Cory responded that "there wasnothing personal in it between her and I and that I wasbasically just looking out for my own rights as well asmy fellow employees " According to Cory, Nichols andshe continued this conversation, going on to "lightertalk" and then Nichols said, "Keep up the good work,"and left the emergency room 21Nichols' version of the conversation in the emergencyroom on August 4, 1980, between her and Cory althoughgenerally similar in nature to that given by Cory differedin some material aspects thereof. Nichols testified thatCory had not been in to report to her regarding the co-ordinators job for "quite a while" and when Nichols ob-served her working in the emergency room, went in tospeak to her, "I was walking by and it was a spur of the21On cross-examination Cory was asked,Q Isn't it really true that during this conversation she was inform-ing you of the proper manner and the proper times to do your solic-iting, if you were doing your soliciting, in the proper places so asnot to disturb any people that might be engaged in direct patientcare"A Do I think that"Q Well, isn't that, in fact, what she said"A I guess that is what she said, yesQ And didn't she tell you that if you were soliciting during yournon-working time, that that was fine and it was your right to do thatbut that you shouldn't be soliciting during work time or disturbingother people who were supposed to be workingA Yes433moment "22 Nichols stated that she told Cory, "Youhaven't been near the nursing office," and Cory said thatshe had been busy and had lots of things to do. Nicholsrelated that she then told Cory,Ihave been flooded with nurses that are calling meup and telling me that "Marcia's union is runningrampant all over-the hospital" and that they arecausing pressure and the staff is dividing betweenthe pros and the cons and then there's the ones thatare in between that are all upset that they're gettingpressuredThere's some that are reporting that youare passing cards on duty.Nichols continued that after Cory denied doing "any-thing like that," and asserting that she knew "all therules and regulations," Nichols then said,Iknow you do because you and I have discussedthat you have come from a union family and youwould know all the rules and regulations, but I feellike it'smy duty to inform you that you can passcards downstairs on your break, and any place else,but you cannot do it on duty.Nichols added that Cory now shook her finger at herand said, "You can't stop me doing anything," whichended the conversation and Nichols then left the emer-gency room 23Nichols denied that she mentioned anything to Cory inthis conversation about "a union meeting that might haveoccurred." She testified that, "I didn't even know aboutit." She also denied telling Cory that she knew who wasinvolved in the Union. Nichols related that the employ-ees who had called her to complain about Cory's activi-ties additionally named other employees who were alsoengaging in alleged disruptive and intimidative conduct.The Counseling Session on August 11, 1980Corytestified that on August 11, 1980, while on dutyat the Hospital"putting an IV in a patient"shewascalled to the intercom whereupon she was directed toimmediately report to Nichols' office.Cory stated thatwhen she entered the office, Kathy Etcheverry, the as-sistant director of nursing,was also present.Nichols now22Nichols also testified that she spoke to Cory on August 4, 1980, be-cause her "work was totally disrupted for weeks" prior to this date be-ginning on or about July 23, 1980, by employees, approximately 10 or 15,calling her at home "all hours of the night" to tell her that Cory hadinstigated the Union's organizational campaign and that Cory, "Marciaand her hoods," were "bothering" employees about the Union even whenthey indicated their opposition or disinterest in union representationNichols continued that nursing assistants at the hospital particularly feltthat they were "being coerced on duty" and complained to her about thisbecause they were subject to and worked under the authority of thenurses at the Hospital Nichols related that she felt that this was "prettyserious business " Nichols added that, although she wanted to make refer-ence to the names of these employees when confronting Cory with this,the employees advised her that they did not want their names disclosedas having complained to her because they were afraid that "their tireswould be slashed and all kinds of things "29 Cory denied that Nichols had told her in this conversation that shehad heard rumors that Cory was "soliciting on work time," or that Nich-ols had said that employees were complaining that she had "been disturb-ing them" during their worktime 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDproceeded to advise her that the personal files of nursingdepartment employees kept in Nichols' office "had beenbroken into . . . this is very serious stuff' and thatCory's file was one of those which was missing. Cory re-lated that she told Nichols that she was unaware of thisbut anyway there wasn't anything in the file except threeannualevaluationsAccording to Cory, Nichols respond-ed that there were also several other forms in her file"from when you were written up and counseled" butCory denied ever having been written up and counseledto her knowledge. She continued that Nichols told herthat Sally Ryland and Berta Packard had written her upand counseled her on occasion and that Nichols had con-firmed this with Ryland just "the other day.24 Coryadded that Nichols now opened a folder which waspresent on her desk and "said that she had compiled alistof things that I had either been written up or coun-seled on in the past that she had recalled from memory."She indicated that Nichols allowed her to view the list ather requestwith Coryobserving, "I recall seeing suchthings on there as illness, foul language,and nearly beingfired once in the past."25 Cory recounted that she toldNichols that she did not agree about the "counseling"but she could not prove otherwise, and that arguing withNichols would not "settle anything."Cory continued,We then went on to another subject and Mrs. Nich-ols told me that she was concerned about patientcare at Sierra Hospital and the fact that there maybe a strike. I told her that no one was talking aboutstriking and that I also was concerned about patientcare at Sierra. She said, "Well, I can tell you, Mr.Rowe won't give you anything the union asks forand you'll have to strike." I looked at her and Isaid, "Then what you're saying is that Mr. Rowedoesn't intend to bargain in good faith," and Mrs.Nichols replied and said, "He won't give you any-thing "2624Ryland testified that she made"anecdotal notes" concerning herconversations with Cory involving the various incidents set forth aboveand also made notes of the conversations she had with Cory about herpersonal problems on yellow legal sheets and had placed this material inCory's personal file Cory testified that she asked Nichols to have Rylandbrought to the office so that this could be straightened out but that thiswas not done25Cory testified that she had never before been shown or given acopy of a "counseling" form nor had she ever signed one until August11, 1980While Cory denied ever being counseled for using "foul lan-guage" at the Hospital she did admit that she had been counseled oncefor "walking off the job at the hospital,"this incident having been setforth above See fn 8 Concerning the "foul language" incident, Rylandtestified that on one occasion Nichols had advised her that"a patient inICU" had complained about thelanguage usedby the nurses on dutyRyland stated that she then"counseled"all the nursing staff under hersupervision about using"foul language"while on duty at the HospitalRyland added that since Cory and Phillips were actually the nurses onduty on the evening this incident allegedly occurred, she personallyspoke to them about the incident but did not write them up,"Itwas averbal warning " She relatedthatwhile theyboth denied using foul lan-guage thatevening they indicated that they would be careful what theysaid around the patients Also see Ryland's testimony, set forth above,concerning Cory's frequent absences26As indicated above,Rowe is the head of the Sierra Hospital Foun-dationShe added that Nichols told her that she was receivingcomplaints about her from various departments at theHospital, radiology for one, concerningCorybeing seenallover the Hospital and Cory said that she often wasrequired to take patients to the radiology departmentfrom the emergency room as part of her duties.27Corystated that Nichols now told her that it had beenreported to her that Cory's attitude was "poor"to whichCory responded that she did not feel this was correct oraccurate.28Cory related that concerning this Nicholssaid that she "was intimidating the aides and . . . dis-rupting the Nursing Department. .talking union atwork and. . .instigating trouble, basically." Cory testi-fied,Mrs. Nichols did tell me that she saw me down inthe cafeteria with Bea Miller, who's a Nursing As-sistant,and she saw me give Bea a union card and Itold her, "You most certainly did not. I'm awarewho I've signed up," and that what if I had? I wason my break. Mrs. Nichols went on totellme atthat time, that she had seen me down there at 3:30in the afternoon and that she and Kathy saw megive Bea Miller a union card and I told her I didn't,but that I wasn't aware that she was there . . andI never saw her or Kathy. She told me, "Well, youdid and we saw you do this. Are you calling usliars?We saw you," and I said, "Well, I can't argueat this point with you, but I am aware of who wasthere at the time." She went on to tell me, then,that they also saw Jenny Adelle and Laurie Phillipsin the cafeteria with me.29Cory recounted that Nichols told her that "she knewthatMaureen Phillips and Vicky Green and Syd Haskinsand . . . Marge Stone were in on this with me and I toldher that I didn't know about that and that I would notdivulge any of this information to her."30 Cory contin-ued that Nichols now advised her that she was "beingvery disloyal to the Sierra Hospital," which Corydenied, asserting that her union activity was not interfer-ing with her job performance. She related that Nicholstold her that "she had spent two years building up thisNursing Department and that all I was running arounddoing was instigating things." Cory added that Nichols"asked me why the other staff members hadn't come toher first about problems that were going on and ofcourse I couldn't answer for those people."27Nichols testified that she had mentioned to Cory that the head ofradiology "was wondering why Marcia was down in his department"and Nichols had told him that it was sometimes necessary that Corybring emergency room patients "to X-ray" and that this was anotherreason she wanted Cory to keep records on where she was working inthe Hospital, "to sort of help her "21 According to Cory, Nichols told her that it had been reported thatCory had a "bad attitude" and when Cory asked Nichols who had saidthisNichols replied, "It was hearsay, but it was up to her to investigateit"29Adelle and Phillips are nurses at the Hospital30 Cory testified that when Nichols mentioned that these other em-ployees were "in on this with me" Nichols was referring to their unionactivities SIERRA HOSPITAL FOUNDATIONCory testified that Nichols discussed with her "threeseparate allegations" against her listed on a "filled-out-form," these being: failure to report to Nichols' office onarriving at Sierra Hospital for work, failure to discusswith Nichols ideas that Cory had alluded to in her letterof application for the coordinator's job to better patientcare and the overall operation of the nursing departmentat Sierra Hospital, and "the third one was attitude."3 tCory continued that Nichols reviewed with her a "list ofgoals for my improvement at Sierra Hospital, in relationto the things that I was in violation of " Cory stated,The first goal that I was asked to perform was thatIwas to go to the Nursing Office and report everyday at 1:30 to Mrs. Nichols and the second goalwas that she wanted me to keep a written record ofwhere I was throughout my shift at all times andthat I was to turn it in to her, and the third goalwas simply, do not disrupt the Nursing Staff anylonger.Concerning these goals Cory testified that she toldNichols that she had frequently reported to the nursingoffice and in many instances there was no one presenttherein.On other occasions she had reported her pres-ence to Harriet Vogel, Nichols' secretary, to pass on toNichols. Cory stated that she also told Nichols that she"almost always bumped into the day supervisor withinmoments of being there and that someone knew when Iwas there." As to the second goal Cory asked Nicholshow she wanted her to accomplish the recordkeeping astowhere she was working in the Hospital and Nicholstold her it was not necessary to list the "names andplaces of where I was and people who were with me,patient's names, or numbers or procedures . . . she pri-marily wanted whether I was in the Emergency Room,CCU or in Recovery."32 Cory related that she alsoaskedNichols how she was to meet the third goal,"which was not disrupting the Nursing Department anylonger, since I hadn't felt as though I had done thisanyway" and that Nichols replied, "Stop intimidating theaides,33 and don't talk union while on duty."34 Coryadded that she told Nichols that "I hadn't done thatanyway" but "could see that she would never haveproof of that." She continued that she told Nichols thatNichols was being unfair to her and that "I didn't feel as31Cory was obviously making reference to a "Counseling Session"form dated 8/11/80 [R Exh 1] which lists, "Problem Areas 1-unac-counting of time for dinner and break time 2-Not putting E R , CCU,and R R time on back of time card 3-Not discussing the ideas thatwould be of further benefit to Sierra Hospital, its patients, and employ-ees 4/16/80 4-Attitude "This form additionally lists, "Goals 1-Report to Director of Nursingor Day Supervisor when coming on duty to seeneeds to be met 2-Prepare a daily statement of number of E R 's, R R , relief of CCU andhow time spent 3-Refrain from disrupting nursing staff"32 Cory denied that she had ever been asked "to keep track" of hertime spent in the variousunits or areasof the Hospital prior to August11, 198033Nichols testified that severalnursing assistantemployees had com-plained that they were being pressured to sign authorization cards bybeing "written up for anylittlemisdemeanorto put pressure on them "34 Cory testified thatat this meetingnothing had been said by Nicholsabout where she could solicit cardsignaturesor as to when she could"talk union "435though these were correct," whereupon Nichols "wenton to tell me, at that point, that she was doing this-shewas having to do this to protect my ass."Cory continued that Nichols asked her how SierraHospitalwas supposed to recruit nurses if they had topay a union initiation fee of "$400 or some such number"and Cory told her that this would not be a problem sinceitwas more in the $300 range" and that this amount wasnot "that high." According to Cory,Nichols also askedher why she felt so strongly about having a union at theHospital and Cory responded that the Union was neededto strenghten the employer-employee relationship andthat it was important for job security and rights. ". . . Iwent on to say that mainly I felt that way because if wehad any, this conversation wouldn't be taking place hereand now the way it is." She stated that Nichols then toldher that if she accomplished the goals for improvementasdiscussed "everythingwould turn out okay" andNichols put her arm around Cory's shoulder as a gestureof friendship and said that "she had always taken meunder her wings since I'd been there and that thingswould turn out okay if I did what I was asked to do,"whereupon she left Nichols' office.35The testimony of the Respondent's witnesses, BethNichols and Kathy Etcheverry, regarding Cory's "coun-seling session" on August 11, 1980, while similar in gen-eral nature to that given by Cory again substantially dif-fered in several important and material aspects.Nichols testified that in or about August 1, 1980, shedecided to arrange a counseling session with Cory to"really assess the job."36 She stated that sometime priortoAugust 11, 1980, she had inquired of Kathy Etche-verry if Cory had contacted her about the "pre-op in-training program" and Etcheverry had advised her thatthey had not met to discuss this. Nichols related that onor about August 10, 1980, it had additionally beenbrought to her attention by her secretary that Cory hadnot been complying with the requirement of recordingand accounting for her dinner and breaktimes althoughshe had previously been doing so.37 She recounted thatsince it was her practice generally to counsel new nurseemployees after 2 or 3 months on the job she felt that acounseling session with Cory who had embarked on hernew job assignment as "Coordinator" approximately 3months before would be purposeful and worthwhile. Shealsowanted to discuss with Cory performance areasneeding improvement and the goals necessary to achieve35Cory testified that during the counseling session Nichols hadshowed her the "counseling form" which she read and then signed Coryalso testified that at times Nichols had become angry, raising her voiceand pointed her finger at Cory Cory admitted, however, that she hadalso raised her voice to Nichols during the conversation36 Nichols testified,Well, as I had told her when she first took the job, I was going tolet her have a couple ofmonths toget the feel and the lay of theland and then all the stuff broke up and it was really my fault that Ididn't get to her sooner, because I had too many interruptions withpeople coming in my office31 It should be noted that Nichols' testimony concerning this on cross-examination seemed equivocal and somewhatunclearNicholsalso testi-fied that her secretary had advised her that Cory was not recording hertime spent in the various hospital departments 436DECISIONSOF NATIONALLABOR RELATIONS BOARDthis 38Nichols added that she requested Etcheverry toattend Cory's counselingsessionsince "I wanted her tobe theie to discuss the in-service part of the pre-op pro-gram, and I wanted her to be there as a witness so thatMarcia and I both would be objective and that therewould be somebody there to hear what we had to say Itkeeps me pure."Nichols continued that therefore on August 11, 1980,she had Cory called to her office for a counseling ses-sion.39She stated that with Etcheverry present she dis-cussed four problem areas with Cory, the first of whichconcernedCory's accounting for "dinner and breaktimes "Regarding this Nichols related that she had re-ceivednumerouscomplaints from employees aboutCory's "free reign" of the Hospital during working hoursand who were alleging disparate treatment in favor ofCory 40 To resolve what appeared to be an employeemorale problem, according to Nichols, she requested thatCory record the times "she went to dinner and breaktime."Nichols' version of what was then said went asfollows:she says, "Well, Beth, you know I only takethe breaks that I should," and I said, "Yes, that istrue," and she said, "I don't-these are all unfair,"and I said, "Well, they are saying that you aretaking your break time right at 3.30 when the dayshift is going off " She said, "That isn't true. I takeitall times." I said, "Well, you took your breaktime at 3:30 yesterday," and she said, "I don't, knowwhat time it was " I said, "Well, I do. Kathy and Iwere leaving the building and Kathy happened totalk to Virginia Radell, who was getting coffee andMaureen Phillips were getting coffee, and I sawyou sitting over at a desk with Bea Miller, and shewas writing something on a piece of paper" ["awhite card"] and she said, "I was not. I was notwith her " I said, "Yes you were. We were standingright there before we left " So that had to do withthe break time I said, "This way it will give me anidea that when they're coming to me and telling methat you're breaking all the time, if you write itdown, I can say, `No, she was not there at thattime ">1138 Nichols testified that counseling is a part of the Hospital's employeeevaluation program rather than its disciplinary process and is used tohelp employees work out any problem areas in the performance of theirduties on the job by setting goals for improvements to be attained Nich-ols also testified that Cory's problem areas could not have been going onfor very long, "or I would have counseled her before that "39Cory testified that she received Nichols' summons to her officewhile she was administering an "IV" to a patient and was instructed to"Drop whatever you're doing and come here right away," which shedidHowever, Nichols denied this testifying that she told whoever wascontacting Cory, her secretary or a supervisor, "When she's through,please tell her to come down here "40Nichols related that Cory asked her to name the employees whohad complained about her but she told Cory that she was keeping theidentity of the employees confidential because they had requested thatshe do so since they all had to work together at the Hospital41Nichols testified that Cory was not required to obtain permissionfrom anyone, for dinner, lunch, or other breaks, taking her breaks when-ever she wanted to, since "This job has to have free reign because of itsflexibility with the recoveries and the emergencies " Nichols also testifiedthat she told Cory that "she could discuss union activities down on breakNichols testified that she reminded Cory that she hadfailed to record on the back of her timecards the timeshe spent in the various Hospital units such as ICU,CCU, emergency room, etc., and Cory indicated that shethought she had, with Nichols stating that this require-ment was for accounting, budgeting, and cost report pur-poses.42Nichols related that the nurses' worktime isbudgeted to the particular unit in which they work andthat, since Cory worked in various units and filled in as afloor nurse as well, it was necessary that she show whereshe was performing her duties and how long she spent inthe unit so that her time could be properly budgeted tothat department. Nichols stated that Cory had asked herhow she was to accomplish this and Nichols told her shedid not have "to put down everything" but dust therecord of "how many hours or half hours that she hadbeen in ER and in Recovery, working on the floor, re-lieving so that I could get some idea of what was goingon as far as the job goes." She added that Cory agreedto do so and thereafter recorded her worktime as re-quested 43Nichols recounted that she also counseled Cory con-cerning Cory's failure to discuss with her the ideas thatCory had referred to in her letter requesting appointmentto the coordinator'spositionwhich supposedly wouldbenefit Sierra Hospital, the patients, the nurses, etc., andresult in better patient care. She stated that Cory said shehad been "very busy and was thinking about it and shewould get to me soon with that."44 Nichols added thattime" but not on duty, as part of the discussion concerning Cory beingobserved by Nichols and Etcheverry in the cafeteria at 3 30 with anotheremployeeCory admitted that Nichols had never restricted her from"going other places in the hospital " She also admitted that she had failedto comply with the Hospital's policy requiring supervisors'signatures ontimecards when employees do not take their lunch or dinner breaks, ex-plaining this by asserting that her timecard was located in different placesduring her tour of duty and she never punched in or out for dinnerbreaks42 The Respondent introduced into evidence the timecards of BeverlyKent(R Exh 6),a registered nurse who allegedly is the counterpart ofCory or performs similar duties on the day shift, showing on the backthereof notations recording the time worked by Kent in the emergencyroom of Sierra Hospital, as to the dates and hours spent thereinInterestingly Nichols also testified that Cory had actually been keepingrecords of the times and places she worked in the hospital for a timeprior to the counseling session on August 11, 1980,and according toNichols this was why she had not previously been advised that Cory wasno longer keeping such records4'Nichols testified that another reason for her request to Cory to keepa record oftime spent in the various departments at the Hospital was thatthe job of coordinator was a newly created position and she wanted to beable to eventually evaluate it as to whether it should be full time or parttime and to project the duty needs of the position departmentally or unit-wise Cory testified that Nichols had never asked her to keep a record ofwhere she worked in the Hospital until the request made at the August11,1980 "counseling"meeting,but she did admit to knowledge andawareness of the Hospital's policy requiring nurses who worked awayfrom their normal job stations to record on their timecards,whereeverand whenever this occurred,the reason having "something to do withthe budget " Cory added that Nichols also gave as a reason for requiringsuch recordkeepmg that the coordinator's position was funded through"different cost centers and budgeting "44 Cory testified that she reminded Nichols that although Nichols hadindicated that she had previously mentioned this to Cory when she wasappointed to the job,actually Nichols was mistaken,and they had neverdiscussed it before since Cory was hired for the job while she was conva-lescing from her knee surgery SIERRA HOSPITAL FOUNDATIONshe spoketo Cory and Etcheverryabout "getting togeth-er" to workout a "pre-op"training program and againCory saidthat she had beenvery busyand had "a lot ofthings on her mind" and would "get with[Etcheverry]soon "45Nichols continued,Then we got down to attitude and she looked atthat and she become a little defensive and said, Isthisbecause of my union activity," and I said,"Marcia, let's not go into that. The only thing thatI'm interestedin is runningthis hospital and keepinggood patient care, but personnel have been comingtome and they're been saying that you have beendiscriminatory because you've been nice to the prosand you haven't been nice to them" She said,"Now Beth, you know I wouldn't do that," and Isaid, "I don't think you would Marcia. I think thatyou are smarter than that but I think that I shouldtellyou what is being said about you out there,"She said, "I think that this is just because of myunion activities," and there again, I said "No," thatthis had nothing to do with that 146Nichols testified that she had received many complaintscommencing in or about July 23, 1980, from employeesabout Cory's organizing activities taking place both onand off the Hospital premises and during working timeand "off hours "47 She related that she spoke to Cory atthe counseling session about all these complaints becauseitwas affecting the nursing staff but "I was interested inwhat was happening on duty time and duty timeonly."48Nichols testified that she next discussed the goals to beachieved by Cory in solving these problem areas requir-ing Cory to report to either Nichols, her secretary, orthe day nurse supervisor when Cory came on duty andgenerally to report as to where she was in the Hospitalbecause the day supervisor and others had been com-plaining to Nichols that they could not locate Cory attimes, did not know where Cory was, and that "paging"her through the Hospital's intercom system was on occa-sion less than successfulNichols added,I asked her to prepare a daily [log] or ER emergen-cy room, recovery room, relief of the CCU andhow her time was spent This was mainly for myaction flow sheet as to decide how this job was45Nichols added thatEtcheverryalso askedCory why she had notcome to see her to discuss the "pre-op teaching"program andCory re-sponded that she had been dust too busy but would do so thereafter46 Nichols testified that she alsotold Cory that "they were making the[nurses] aides uncomfortable because of all this and I wanted her to goout and treateverybodyequal as long as she was on duty she was to tryto keep a continuity of care because when people were all nervous andupset,they were not doing their best work "47Nichols stated,"There were 10 to 25,at least,"but about 10 hadcomplainedspecifically about Coryengaging in union activities at theHospital during working hours She testified that she also"had about fiveRN's who were threatening to quit"because"they didn'twant to get in-volved one way or the other and they felt like they were being put in avise "48Nichols admitted that the counselingof Cory onAugust 11, 1980,was due in great part to "her union activitiesbecause [she]had com-plaints about[Cory's]union activities "437going to formulate with its formal job descriptionOkay? And I told her to-about refraining from dis-rupting the nursing staff and that this was a verytense time when people were being pulled one wayand the other and it was disrupting to the nursesand the staff and that I wanted her to help keep asmooth continuity because this is very important forpatient care. That's what I was really interested in.Iasked her if she had anything to say and she said,"No," and I said, "Would you like to write some-thing" and she said, "No."49Nichols stated that she requested that Cory sign thecounseling form which Cory did. She related that sheput her arm around Cory because "I was very fond ofMarcia. I think she was a very good nurse and I wantedto let her know that there weren't any bad feelings."Nichols testified that she also told Cory about the filesbeing "broken into" and Cory asked her if Nichols wasaccusing her of this to which Nichols responded, "No "She stated that she told Cory that she had informed eachemployee whose file had been "tampered with" as towhich items were missing therefrom, and that she feltthiswas a serious matter.50 Nichols added that she didnot tell Cory as to the nature of the "counseling materi-al" in the file which had been taken.51Nichols denied that she had made any statements toCory "to the effect that [she] knew who was involved inthe union," or that there was any discussion at this meet-ing about "the pros and cons of unionism," or that thepossibilityof strikeswasmentioned,or that "Mr.Rowe's"name wasbrought up during the "counselingsession" inany manner or context. Nichols also deniedthat she interrogated Cory about her feelings toward theUnion, or had accused Cory of being disloyal to theHospital byengaging in unionactivitiesShe furtherdenied that her instructions to Cory about reporting herarrival at the Hospital to Nichols or a supervisor, andthat of keeping a record of her work stations was im-posed "because of Cory's union activities "Additionally Nichols testified at first that Cory's fail-ure to record the times and places she worked at theHospital during her tour of duty was the "more impor-49Cory explained her failure to comment on the counseling form byalleging that she was "a little bit shocked" at what was occurring andcould not think of anything relevant to write down at the timeso Etcheverry also testified that Nichols had mentioned to Cory thatthe personal files of nursing department employees kept in Nichols' officehad been broken into and items removed from various employees' filesincluding Cory's These files are kept in addition to the employees' gener-al records maintained in the Hospital'spersonnel department and containcounseling notes,disciplinarywarnings, etc51Nichols' testimony with regard to the informal "counseling ses-sions" above referred to, i e, Cory's problems with Phillips, Packard, andOlsen for which counseling was allegedly given to Cory by Nichols orRyland respectively, and as to whether Cory actually knew that notes ofthese sessions were being recorded and placed in her personal file, was attimes evasive, defensive, and unclear She stated that all employees knewabout this and that she specifically had told Cory that this was beingdone concerning Cory's problems with Phillips, "because it was disrupt-ing the nursingstaff" Nichols then testified that she was not sure wheth-er she had actually told Cory that these notes were being placed in herfileNichols continued that the personal files of the nursing personnelcould be reviewed by the employee upon request but that Cory hadnever asked to see or inspect her file 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDtant" problem requiring Cory's counseling on August 11,1980, "because I was not getting any feedback about theformulation of this job and the benefits that she wasgoing to give the hospital and the patients and the em-ployees. That was my number 1 that I had on my notes."Then in response to a question concerning whether thiswas more important than "all the furor about the unionactivities" she responded,No. I was getting from the first, you realize thatthiswas happening from the 23rd of July and it waspicking up and picking up and I wanted to makesure that I had enough people coming for me Justone or two people, when they come to me does notdo a problem, but it has got to be a great, big, hugeproblem.Etcheverry52 testified that Nichols advised Cory thatthismeeting constituted a counseling session and showedCory a prepared counseling form listing her problemareas and the goals to be met to resolve these prob-lems 53She stated that Nichols wanted Cory to "keeptrack" of her time spent in the emergency room, recov-ery room, critical care unit, etc. on her timecard "so thatwe could use it for budgetary purposes and also to evalu-ate the job because this job was relatively new to ourhospital and we wanted to see what we were going todo with it " Etcheverry continued that this had previous-ly been explained to Cory but she was not complyingtherewith "and that this was one of the areas that wasnot being met."54 In this connectionEtcheverryalso re-lated that Cory was asked to keep an "accounting ofwhere she was at all times, like when she went to dinner,when she went on break, if she was in X-ray, here andthere," so that the Respondent could use "these actionflow sheets" to evaluate the job 55 She added that whileCory agreed to record the required information on theback of her timecard and in "action flow sheets" as re-quested,Cory also asked Nichols if these requirementswere being imposed because of Cory's union activitiesand Nichols responded, "No, we are not."Etcheverry testified that the duties of the "coordina-tor's" job also included working with the "In-service[Education]Department"in developing a formal preop-52 As assistant director of nursing and the in-service director at SierraHospital Etcheverry assists Nichols in her work as director of nursing"making patient rounds, handling any problems that come through" andinNichols'absence acts as the director of the nursing department Etche-verry's duties as in-service director involve coordinating the educationalactivities of the nursing personnel at theHospitalEtcheverrytestifiedthat she frequently sits in on counseling sessions and meetingsbetweenNichols and hospital staff nurses53Etcheverry testified that she andNichols haddiscussedCory'sproblem areas prior to August 11, 1980,but she could not recall whenNichols had apprised her that she was to attend the counseling sessionwith Coryon that day54 Etcheverry testified that Sierra Hospital requires that all employeesaccount on their timecardsforwork performed outside theirregular ornormal duty stationsfor "budgetarypurposes" Also see R Exh 6 Nich-ols testified that in June 1980 she had remindedCory to "puther time onthe time card"but at the time this did not represent a problem since thejob was only a month or two old55 Nichols testified that the coordinator's position was currently a part-time job and was made so on the basis of the time records thatCory hadkept after the counseling session on August 11, 1980erative patient education program and Nichols askedCory and Etcheverry to work together to accomplishsuch a program.56 Etcheverry stated that after she "gotacross" to Cory the need "to start doing some pre-opteaching" Cory agreed to meet with her to develop andimplement such a program.57Etcheverry testified that another area discussed byNichols was Cory's "attitude." She continued that Nich-ols told Cory that she and Etcheverry had received nu-merous complaints from employees, nurses, and nursingassistants, thatCory had been "disruptive out on thefloor . . . talking about the union on duty time and someof these people felt that they were being discriminatedagainstwhen they didn't present a positive attitude to-wards the union."58 She added that, "Beth told her thatshe was not to do this on duty time and that you can'tdo that."59 Etcheverry recounted that Nichols told Corythat "her only interest was in running this hospital andthat she wanted the patients to get care. That was all shewas concerned with, and she wanted anything that wasdisruptive to stop."fio56 This program envisions Cory educating patients who are at the hos-pital for surgery as to what to expect priorto , during,and after their op-erations generally lessening their apprehensionand psychologically pre-paring them for the scheduled operative procedures5'Etcheverry admitted that until the August 11,1980 counseling ses-sion she had personally not made any request to Cory to meet with herconcerning the "pre-op teaching"programCory testifiedthat there was no discussion between her and Etche-verry at this meeting concerning the "pre-op teaching"program but re-membered that Etcheverry had brought up something about Cory failingto come to her "about the pre-op teaching program or some such thinglike that "58Etcheverry testified that approximately five employees, two nursesand three nursing assistants,had personally complained to her aboutCory's union activities in that Cory had asked them to sign union authori-zation cardsand when theyrefused todo so Corycontinued pressuringthem to change their minds,and was not as friendly toward them as shehad been before Etcheverry continued that there was a great deal of"talk" about the Union at the time and these employees said that theywere "sick of hearing about it and they were sick of what it was doing tothe floors"She related that they had said,They felt pressured that people were still coming to them and want-ing them to sign cards They felt that the people involved in this sit-uation and they specifically named Marcia were not treating themthe same way that they had been treated before all of this cameaboutEtcheverry added that the employees made it clear that Cory was notthe only one engaging in such activities, there were other employeesdoing this at the Hospital According to Etcheverry, however, only Corywas counseled about this Concerning this Nichols testified that six em-ployees besides Cory had been named by other employees as being"union activists"but Nichols did not counsel these other employees, in-stead bringing this to their supervisor's attention to ensure that they "didnot have any difficulties "58 Cory acknowledged in her testimony that Nichols at no time direct-ed her to cease talking to employees about the Union but only advisedher not to do so during"duty time "60When askedon cross-examination"to summarize the conversationon August 11, with particular reference to Nichols telling Marcia to stopbeing a disruptive influence, what particular activity was she asking herto stop,"Etcheverry answered,"She was asking her to stop discriminat-ing in her behavior towards the rest of the nursing personnel"She addedthat Nichols said that "her only concern,was patient care She wanted tomaintain the high quality of care that our hospital has been noted forwe, over the past two years, have built up a real good group of peopleand have had a very cohesive atmosphere within the hospital" and Nich-ols did not want this disrupted SIERRA HOSPITAL FOUNDATIONEtcheverry continued that employees had told her thatthey had seen Cory soliciting union authorization cardsignatures during worktime and one of these employeeshad herself been solicited by Cory while on dutyWhileEtcheverry's testimony seemed a little bit confused atthis point she did testify that while employees had com-plained about also receiving phone solicitations to signauthorization cards from other employees who wereunion adherents, so far -as she could remember the com-plaints about direct solicitation on working time involvedonly Cory. According to Etcheverry, Cory denied beingdisruptive and registered disbelief that anyone had orwould complain about her. Etcheverry related that whenCory asked Nichols to tell her the names of employeeswho had complained about her, Nichols refused to do soalleging confidentiality since these employees had re-quested that theirnamesnot be disclosed.Etcheverry testified that Nichols mentioned that shehad received complaints from hospital staff membersconcerning Cory's movement throughout the Hospitaland "it seemed to them that she didn't have any supervi-sion, that she had free rein of the place."6 i She statedthat Cory responded that "her job leads her all over thehospital."Etcheverry continued that Nichols also toldCory that there were complaints registered against herconcerning the inability of -nurse supervisors or otherpersonnel on occasion to locate her at the Hospital.Nichols instructed her to report to Killbom, the daynurse supervisor, or to Nichols herself when Cory ap-peared at the Hospital each day so that she could be as-signed where needed.62 She added that this was beingdone not only to aid the hospital but to protect Coryfrom the above criticism as well.63Etcheverry testified that Nichols told Cory that she"couldn't talk about the union on on-duty time, but inthe cafeteria if you were on your break, that this wasokay " She continued that after Cory said, "Well, you'veneverseen medo that," Nichols responded that she hadthe day before when she and Etcheverry were leavingthe Hospital at 3:30 "that we had been down in the cafe-teria and seen Marcia down there with some variouspeople." Etcheverry denied that Nichols had told Corythat "she knew that any of the employees that were inthe cafeteria at that time were supporters of the union orengaged in any of theunionactivities."Etcheverry alsodenied that Nichols had mentioned anything during thecounselingsessionabout the possibility of a strike, orthat Rowe'snamehad been raised during the conversa-tion, or that there was any discussion whatsoever as towhat employees "may expect to get or not get in collec-tive bargaining." She additionally denied that Nicholshad asked Cory to state the reasons for her support of61However, Etcheverry admittedthat in theperformance of herduties in hernew job Cory would of necessity have to be "all over thehospital "62 Etcheverry testified that there had been a problem with the utiliza-tion nurse not knowing when Cory was present at the Hospital Since theutilization nurse works from 7 a in to 3 30 p,m and duringher shift shealso covers the emergency room until 1 30 p in when Cory commencesher work shift, this nurse "didn't know when to turn over the Emergen-cy Room She didn't know what area Marcia was at, if she came on andwent up to CCU or went to the second floor or whatever "63 Etcheverry stated that Cory readily agreed to do this439theUnion or that any discussion about the "pros andcons of unionism" occurred between them at this meet-ing.Cory'sEvaluation Conference on August 22, 1980On August 22, 1980,Corymet with Nichols in Nich-ols' office, to discuss her yearly evaluation report. Corytestified that she was given a copy of the written evalua-tion to review64 and after reading it throughtoldNich-ols,I felt that it had been one of the fairest evaluations Ihad receivedsincebeing there at Sierra Hospital. Ialsowent on to tell her that, in view of what hap-pened in the last couple of weeks, that I felt it wasa littleinconsistentwith what had occurred. Mrs.Nichols didn't make any direct comments to that.The rest of the conversation was just generalitiesabout evaluations and she alluded to the fact thatminewas good. . . . She did tell me that I was ahard working person and that I had done a lot ofgood for the p.m. shift, since I had been on thatshift,and with that she turned the page over andshe went over the salary adjustments with me.Cory added that the one area that was marked as need-ing improvement was "the category of absences or ill-nesses-attendance" which they discussed Cory statedthat she explained to Nichols that she had missed "six orseven weeks" during the past year for variousreasonssuch as her having undergone knee surgery at the hospi-tal,being involvedin a caraccident, being hospitalizedtwice for "stomach problems" and "We discussed thisand both agreed that that was understandable andseemed to be no big issue."65 Concerning this Nicholstestified that she acknowledged to Cory that there hadbeen improvements made by her regarding the problemareasdiscussed previously between them at Cory's coun-seling sessionon August 11, 1980Nichols testified that she held anothercounseling ses-sionwith Cory on November 10, 1980 She stated thatCory had been keeping track of her time, reporting heractivities properly, and since Nichols now had a goodidea as to what the coordinator's job entailed she toldCory to discontinue the recordkeeping.Nichols additionally testified that sometime in June orJuly 1980, prior to the advent of the Union'sorganiza-tional campaign, she had informednurses ata staff meet-ing,. . . that the nursing staff is the largest group in thehospital, and if they were having difficulties, they64 The evaluation report isdated July 18, 1980,and is signed by bothCory and Nichols(see RExh 4) Cory testifiedthat thefirsttime sheever saw this report was onAugust 22, 1980, when itwas discussed withher byNichols afterwhich she signed it Nichols confirmed this testify-ing that she dated theform "7/18/80" when she prepareditand Cory'ssignature was not on it at the timeIt should benoted thatthiswouldseem to contradictNichols' previoustestimony that she only signs anddates a document after all the parties have signed it65 Cory testified that therewas no discussionabout herunion activitiesduring her evaluation conferencewith Nichols 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDshould get together and I would set up a meetingwithMr Berg. The nurses had decided to haveone. They said yes, they wanted one Mr Berg andIhad conferred. He had all of my-you know, itwas budget time and he was getting all of his thingstogether for his benefit pack and he has to-hedoesn't have the final word He has to go to theBoard to get approval, as this was all in the docketand we were going to have a meeting with Mr.Berg beforeAlso, according to Nichols, the Respondent's officialpolicy during the Union's organizing campaign was oneof neutrality.However, on cross-examination Nicholswas asked if she had read the series of staff memos issuedby Sierra Hospital Administrator Berg in August 1980concerning the subject of the Union's organizing cam-paign and Nichols answered, "Yes, she had," characteriz-ing the Hospital's position therein as "They were givingthem the facts." Counsel for the General Counsel thenread a portion of one of these memos into the recordwhich states as follows:Finally, we don't want the union and we don't needthe union here at Sierra Hospital It is our honestopinion that when the union gets into your hospital,itwill not work for your best interest, but couldwork to your disadvantage. Therefore, we willoppose this union with every ounce of energy thatwe have.After listening to this Nichols now denied having previ-ously read this particular language.She also attempted toexplain her previous statement that the Respondent's po-sitionwas a neutral one regarding the Union by relatingitto patient care as affected by "how the nurses feel"and to her own actions and statements as to the nurses"sticking together" and "ironing out our problems withMr Berg " She finally admitted, however, her oppositionto union representation"Because I feel like the nursesare losing something because you have to bargain, and inbargainingyou alway lose. Nobodywins "66Cory voluntarily terminated her employment at SierraHospital on November 16, 1980. At the time of the hear-ing Cory was working at another hospital, Valley Medi-cal Center, having commenced her employment there inJanuary 1981.C Acts of Interference,Restraint,and CoercionSection 8(a)(1) of the Act prohibits an employer frominterfering with,restraining,or coercing its employees inthe exercise of the rights guaranteed in Section 7 of theAct.66Nichols related that on one occasion when showing a prospectivenurse employee through the Hospital they were approached by one ofthe RNs at Sierra Hospital who advised the prospective nurse employeenot to work there Nichols continued,"She said they were in the middleof an [organizational campaign],and so the nurse did not come "IImpressions of surveillanceThe complaint alleges that the Respondent on August4,,1980, and again on August 11, 1980,67 created the im-pression that it was engaged in surveillance of its em-ployees' union activities thereby violating Section 8(a)(1)of the Act The Respondent denies this allegationAnalysis and ConclusionsThe resolution of the issues presented in this case restsinitially upon a determination of the credibility of the re-spectivewitnesses herein and I admittedly have foundsuch a determination to be difficult and distressing atbest.As the administrative law judge observed inCasWalker Cash Stores,Resolution of credibility conflicts are often diffi-cult,requiring theweighing of equally plausiblenarrations of testimony of witnesses who appear tobe telling the truth and who are no more prejudicedand biased than others who are telling a totally dif-ferent story. Ofttimes, there are no fatalinconsisten-cies nor contradictions for the determiner of factualissues to seize upon to arrive at a firm conclusionIn those instances, the trial judge or jury must relyupon a sixth sense and instinct, which makes theresolution of certain conflicts somewhat unsatisfac-tory, leaving the chance,sometimes slight and manytimes significant, that the final decision was errone-ous. A reasonble doubtremains.While much of whatwas saidabove holdstrue in thiscase, still I find that based upon a careful analysis of thetestimony of the parties and the evidence presentedherein, and based upon my observation of the demeanorof the witnesses, established or admitted facts, inherentprobabilities, and reasonable inferences which may bedrawn from the record as a whole'68 I am constrained tocreditMarcia Cory's version, in most part, of what oc-curred between her and Beth Nichols during their meet-ings on August 4 and 11, 1980. Cory's testimony wasgenerally consistent,sincere, and believable 69 In con-trast thereto,Nichols' testimony was at various timesevasive, unclear, defensive, and less than believable'7067The complaint alleges that the Respondent,"On or about August11, 1980, created the impression that it was engaged in surveillance of itsemployees' union activities by identifying those employees whom it feltwere most active on behalf of the Union "6'Gold Standard Enterprises,234 NLRB 618 (1978), V &W Castings,231NLRB 912 (1977),NorthridgeKnittingMills,223 NLRB 230 (1976)69 Interestingly the Respondent observes in its brief, "There is no ques-tion that Cory was well prepared for her appearance at this proceedingHer testimony follows her pre-trial affidavit almost verbatim with only aslightdeviation " I understand that by this statement the Respondentwishes a negative inferenceto bedrawn concerning the content andmanner of Cory's testimony However,Ido not find such an inferencewarranted from the record70When Nichols denied having told Cory on August 4, 1980, that shehad heard about the union meeting on July 30, 1980, at which 25 of theRespondent's employees from various hospital departments attended, sheadded that she "didn'teven know about it" This isunbelievable in viewof her testimony that from on or about July 23, 1980, she had been del-uged with calls from employees reportingabout Cory'sand other em-ployees' union activities and complaining that they were being "botheredContinued SIERRA HOSPITAL FOUNDATION441giving rise to a strong inference and belief that while shewas generally relating, in most part, what occurred astruthfully as she remembered it, when it came to givingany testimony that might be construed as adverse to theRespondent's position herein or supportive of a findingof unlawful conduct on the Respondent's part, shegeared her answers to either an outright denial of suchunlawful conduct'' or an attempt to portray such con-duct in the most favorable light.72Of particular significance in this respect was Nichols'constant attempts to downplay the basic underlyingreason for having a conversation with Cory on August 4,1980, and a counseling session with her on August 11,1980.Nichols attributed happenstance, "spur of themoment," as the reason for the first, and the need toassess andevaluate the new job of coordinator whichCory had been performing for approximately 3 months,to the second. The evidence herein clearly shows, withNichols eventually and somewhat grudgingly admittingthe same, that the Union's organizing campaign andCory's active roll therein, albeit allegedly disruptive tohospital staff and regimen, was the actual and primarycause,and the catalyst which set these events inmotion .7 3by Marcia and her hoods," etc Add to this the fact that Sierra Hospitalisa relatively small hospital facility and a sizeable number of employees,25, attended the meeting and Nichols' denial of knowledge thereof seemsweak indeed There is no evidence in the record that the Union's organi-zational campaign was being conducted secretly nor that the employees'union activities were being engaged in surreptitiously In fact it seemslikely that the issue of union representation was the most discussed topicat the Hospital at this time and therefore it is reasonable to assume andhighly probable to believe that Nichols was told aboutthismeeting andapprised Cory of her knowledge thereof to get the point across that sheknew what was happening concerning the union activities of the Re-spondent's employees71Nichols' own statements form the basis of the unlawful 8(a)(1) con-duct alleged herein and it seemed that she wanted to undo the "harm"she may have caused the Respondent by her actions72For example, Nichols testified that the Respondent's position to-wards the Union's organizational campaign at Sierra Hospital was one ofneutralityHowever, the evidence clearly shows that its position was oneof virulent opposition to any union representation of its employeesWhatclearer statement of antiunion motivation on the part of the Respondent,although not unlawful unless accompanied by conduct violative of theAct, than Berg's memo to the Hospital staff which statedFinally,we don't want the union and we don't need the union hereat Sierra Hospital It is our honest opinion that when the union getsinto your hospital, it will not work for your best interest, but couldwork to your disadvantageTherefore,we will oppose thisunionwitheveryounceof energy that we have[Emphasis added IThat Nichols was aware of the Respondent's attitude toward the Union isbeyond doubt despite her testimony that she had not read the memo Asdirector of nursing she perhaps held the next highest administrativeand/or supervisory position at Sierra Hospital after the Hospital's admin-istrator,Berg In support thereof is Nichols' own testimony on cross-ex-amination wherein after some evasiveness,and after her consistent at-tempts to portray herself as being completely impartial towards theUnion,she finally admitted that she did not favor union representation, infact she implied a strong opposition thereto73 It should be noted that the only real topic of substance discussedbetween Cory and Nichols on August 4, 1980, was, according to theirown testimony, the reports that Nichols had heard concerning Cory'sunion activities and her admonitionto Cory torestrict her union activi-ties to the off-duty or nonwork hours of both herself and the other em-ployees, and Nichols' reference to the union meeting It is obvious thatNichols sought out Cory on that day to discuss this Additionally, I amnot unaware that Nichols'denials that she made any unlawful statementsto Cory at the August 11, 1980 "counseling session" was supported bythe testimony of Kathy Etcheverry who was also present at this meetingFurther, in explaining the presence of Etcheverry atthe "counseling session" Nichols interestingly testified, "Iwanted her to be there to discuss the in-service part ofthe preop program, and I wanted her to be thereas awitness so thatMarcia and I both would be objective andthat there would be somebody there to hear what we had tosay.Itkeepsme pure "(Emphasis added.) Nichols im-pressed me as being an intelligent woman somewhat fa-miliar, in a layman's sort of way, with what was accepta-ble and lawful conduct by a supervisor during an organi-zational campaign, in support of an employer's opposi-tion to union representation of its employees, and Etche-verry's presence therefore could just as well have beento back up Nichols' subsequent denial that she made anyunlawful statements tending to intimidate, influence, orhinder Cory's union activities were such statements laterbrought to light. The question in my mind, which arisesfrom Nichols' statement, "It keeps me pure," is as towhat did Nichols actually intend at the counseling ses-sion which could be interpreted as "impure" if she werenot contemplating some sort of unlawful action. Why theneed for Etcheverry's attendance as a safeguard and whybring this up as a reason for Etcheverry's presence at all,if not self-serving, to corroborate subsequently any ver-sionof what happened that Nichols might give. Etche-verry's presnece concerning the preop program wouldhave been justification enough? I keep getting the decid-ed impression, famous in mystery and detective litera-ture, that "the plot thickens."Moreover, the Respondent seeks to discredit Cory'stestimony on the basis of the problems Cory had withother employees at Sierra Hospital which the Respond-ent asserts were psychological in nature. According totheRespondent, "She exhibits classic characteristics ofparanoia, a mental disorder characterized by systema-tized delusions and the projection of personal conflictsthat are ascribed to the supposed hostility of others."While various incidents concerning Cory and other hos-pital employees were testified to in detail by Cory her-self,Ryland, Nichols, and Etcheverry, I cannot from theevidence herein accept the Respondent's proffered diag-nosis above This is true despite the additional' evidencethatCory sought and received therapy at the Hospitalbecause of her problems. Contrasted with the above isthe fact that both Nichols and Ryland investigated manyof Cory's complaints and problems with other employeesand took some action thereon, at times in Cory's favor,i.e,Nichols separated Phillips and Cory as to their workassignmentsandRyland admonished Phillips to stayHowever, Etcheverryis the assistantdirector ofnursing atSierra Hospi-tal andIbelieve that while basically desiring to testify as to just whatactually did happen atthismeeting,she supportedNichols' testimonyconcerning her denialssince as ahigher echelon supervisor and Nichols'close assistantshe felt compelled to do so both because of her loyalty toand as partof SierraHospital's management, and the needto be support-ive ofher immediatesupervisor for whateverreasonIt is Etcheverry'stestimony plus the fact that Cory, as an interested party herein and witha family background of union involvement, would also havea reason totestify as she did, that has made the credibility determinationin this caseboth distressing and difficultOf all the witnesses hereinImust admitthat the testimony of Sally Ryland was the most believable However,her testimony shed no direct light on the issues presentedherein since shewas not present at either of these meetings 442'DECISIONS OF NATIONALLABOR RELATIONS BOARDaway from Cory after such separation, etc'-The fact that,despite all 'of the above, Cory was seletted, over twoother applicants to fill the newly created and".responsiblepositionof coordinator,with the Respondent's fullknowledge of these problems obviously for the reasonthat Cory was an able, dependable, competent and expe-rienced nurse, also supports my rejection of the Re-spondent'sabove assertionregarding-Cory's credibility.It should be noted that the actual participants in the mostserious of these incidents, the threat of bodily harmagainst Cory by Phillips' husband, which the Respondentpointedly refers to in its brief in support of its above con-tention,did not testify herein to refute Cory.'s^ testimonythereon.Neither Maureen Phillips nor. her husband. wascalled as a witness in this matter.The Union commenced its organizing campaign atSierraHospitalsometimeinJuly 1980. That the Re-spondent became aware of this in the latter part of thatsame monthor at thebeginningof August is clear fromthe record.74 According to Cory's testimony which Icredit, for the reasons as set forth above, on August 4,1980,Nichols had a conversation with her in the Hospi-tal's emergency room during which Nichols said that shehad heard a rumor that Cory was attempting "to get aunion in here at Sierra Hospital" which Cory admittedwas true. Cory continued that Nichols informed her thatshe could solicit authorization card signatures during her"non-working time" but not during the working hours ofeither herself or those of the other employees. She testi-fied that Nichols then "went on to say that she was toldthat we had a meeting the other day and that there were25 people there from the various departments."Additionally Cory testified that during her "counselingsession"with Nichols on August 11, 1980, Nichols toldher that "she knew that Maureen Phillips and VickyGreen and Syd Haskins and . .Marge Stone were inon this with me" after Nichols had indicated to her thatshe and Etcheverry had seen Cory giving a "union card"to another employee while they were in the hospital caf-eteria.The Respondentassertsin its brief that Nichols'remark to Cory that she had heard a rumor that Corywas trying to get a union into the Hospital is insufficientin and of itself to warrant a finding that the Respondentthus created the impression that it was engaged in sur-veillance of its employees' union activities. I agree. TheRespondent continues that Nichols' remark that therehad been ameeting "isnot sufficient without more to es-tablish an impression that the Employer was actively en-gaged insurveillance for reasonsmentionedin SectionIII of this brief," citingPedro's Restaurant,246 NLRB567 (1979). This time I do not agree.The applicable facts in thePedro's Restaurantcase,supra,were as follows: Ronald Weimer,awaiter em-ployed by the employer therein, invited another waiter-employee, Edward Cone, to attend a scheduled union74Nichols testified that she had been receiving complaints regularlyfrom hospital employees concerning"Marcia's unionrunning ramp-ant all over the hospital"including allegations that they were "pressur-ing" the nursing staff to sign union authorizationcards and with Corysoliciting such signatures while on andoff duty,this all happening priorto August 4, 1980meeting during, a union .organizing campaign Cone re-plied that- he was totally against the idea of a union and'declined the invitation.Thereafter,Weimer observedCone in 'conversation, with, the Respondent's assistantmanager Cynthia Ramirez. Soon after this Ramirez asked,to -seeWeimer in her office -upon the completion of hiswork shift., and when -he- appeared Ramirez told him,"People have come to me 'and told me that you haveasked them to' these meetings," which Weimer denieddoing. On the basis of these facts the administrative lawjudge found that "her statements that she had been toldthatWeimer was inviting employees to meetings werenot calculated. to nor did' they reasonably tend to createthe impression that, Respondent was engaged in surveil-lance of the union activities of its employees " TheBoard affirmed the above ruling. I do not find thePedro'sRestaurantcase similar factually or applicableherein.In, the instant case Nichols' statement, that "she wastold that we had a meeting the other day and that therewere 25 people there from various departments," is of asubstantiallydifferentnature from Ramirez'. In thePedro's Restaurantcase,Weimer could reasonably inferthat Cone had told Ramirez about being invited to theunion meeting after Weimer had extended the invitationto him so that there could be no impression created thatthe employees' union activities had been placed undersurveillance by the employer. Further, because of this,Ramirez' statement would be speculative as to invitationsto any other employees in her use of the plural "employ-ees."However, Nichols' statement herein indicated thespecific number of people who had attended and the factthat they came from various departments in the Hospital.This, and the fact that Cory's own union activities hadbeen reported to Nichols as Nichols disclosed to her,was indicative of more than mere speculation. It was in-dicative of actual surveillance of employees' activities.75As to Nichols' statement made to Cory on August 11,1980, that she knew that other employees were takingactive part in the Union's organizational campaign, andnaming these employees with particularity, it cannot beseriously contended that under the circumstances presentin this case such a statement would not give the impres-76The Respondent offers, in further support of its contention thatNichols' statement "even assuming arguendo" that it had been made doesnot give rise to an impression of surveillance,thatNichols did not dis-close "how she knew of the meeting, where it was held, when, who at-tended, who called it, etc In fact, evenfrom Cory's testimony we cannoteven be sure that such a remark, had it been made, was in reference to aUnion meeting " The Respondent adds that Nichols' "remark obviouslystands aloneand totally out of the context of the rest of the conversationas reported by both Nichols and Cory" and therefore supports its abovecontention asserting that Nichols' statement could possibly have referredto the number of people complaining about Cory's actions during herunion activities as well I do not agree According to Cory's credited tes-timonyNichols' statement came after she had apprised Cory that it wasrumored that Cory was "trying to get a union in here at Sierra Hospital,"and that Cory should not engage in union activities during her own workhours or those of other employees The conversation between them wasdirected primarily at the Union's organizational campaign and Cory's rolein itWhat else could Nichols have meant in view of the actual fact thatsuch a union meeting had previously been held Credulity dictates a re-jection ofthe Respondent's contention concerning this SIERRA HOSPITAL FOUNDATION443Sion that the union activities of the employees wereunder surveillance by the Respondent.In determining whether an employer created an im-pression of surveillance, the test applied by the Board iswhether employees would reasonably assume from thestatements or actions in question that their union activi-ties had been placed under surveillance 76 In consideringthe above statements I find that such an assumption isreasonable. The statements in these instances were not inthe nature of rumor but of positive fact and well couldgive the employees involved the impression that their ac-tivitieswere under surveillance.77In view of the above, I find and conclude that the Re-spondent, by the above statements of its representativeNichols, created the impression among its employees thattheir activities on behalf of the Union were under sur-veillance and thereby violated Section 8(a)(1) of theAct.7 82.Threats and warningsThe complaint alleges that on or about August 11,1980, the Respondent, acting through Beth Nichols, toldemployees that selection of the Union as their collective-bargainingrepresentativewould be futile as the Re-spondent would not agree to improvements in workingconditions absent a strike in violation of Section8(a)(1)of the Act. The Respondent denies thisallegation.Analysis and ConclusionsAccording to Cory's credited testimony during hercounseling session on August 11, 1980, Nichols while in-dicating her concern about patient care in the event of astrike at Sierra Hospital stated, "Well, I can tell you, Mr.Rowe won't give you anything the union asks for andyou'll have to strike." Cory continued that after she re-sponded to Nichols' statement with, "Then what you'resaying is that Mr. Rowe doesn't intend to bargain ingood faith," Nichols replied, "He won't give you any-thing."79Nichols' statements obviously constituted a threat thattheRespondent would not negotiate with the Unionshould the Union become the collective-bargaining rep-resentative of its employees at Sierra Hospital. This isclearly violative of Section 8(a)(1) of the Act and I sofind.803. Interrogation of employees concerning theirunion activity and supportThe complaint alleges that about August 11, 1980, theRespondent interrogated an employee concerning herreasons for supporting the Union in violation of Section8(a)(l)of the Act, which allegation the Respondentdenies.Analysis and ConclusionsCory testified that during her counseling session onAugust 11, 1980, Nichols told her that she knew thatvarious other employees were also engaging in union ac-tivities and named these individuals to which Cory re-sponded, "that I didn't know about that and that I wouldnot divulge any of this information to her." It is clearthat Cory inferred from Nichols' statement that Nicholswas seeking confirmation that these other named em-ployees were actually engaging in such union activities.Cory additionally testified that Nichols asked her whyshe felt so strongly about having a union to representemployees at Sierra Hospital.The General Counsel asserts that by the foregoing theRespondent unlawfully interrogated Cory. I agree. Thebasic premise in situations involving the questioning ofemployees by their employer about union activities isthat such questions are inherently coercive by their verynature and therefore are violative of the Act "because ofitsnatural tendency to instill in the minds of employeesfear of discrimination on the basis of the information theemployer has obtained "81 However, the Board has heldthat in certain circumstances employers may have a le-gitimate purpose for making a particular inquiry of em-76 7-Eleven Food Store,257 NLRB 108 (1981),Schrementi Bros., Inc,179 NLRB 853 (1969)77 Contrast GC Murphy Co,217 NLRB 34 (1975)797-ElevenFood Store,supra,South Shore Hospital,229 NLRB 363(1977), enfd in pertinent part 571 F 2d 677 (1st Cir 1978),Richlands Tex-tile,220 NLRB 615 (1975)79The Respondent in its brief states in support of its contention thatNichols never made this remark, "It stands alone in the conversation asthe sole comment on the mechanics of collectivebargaining" and, "Thesupposedly coercive statements and questions attributed to Nichols byCory do not follow the theme or the tone of the rest of even Cory's testi-mony " Again I do not agree Both the Respondent's and Nichols' mainconcerns, as clearly indicated by the evidence herein, were that the unionactivities of the Respondent's employees not disrupt the day-to-day oper-ation of the Hospital and proper patient care, and to ensure the failure oftheUnion's organizational campaign among the Hospital's employeesThat Nichols would reasonably make reference to these things in herdesire to effectuate the above is not an unreasonable inference to bedrawn from the circumstances present herein as the RespondentsuggestsNeither is it apparent from the record that because Nichols' remarks"stand alone" in the context of the topics discussedat these meetings, thissupportsNichols' testimony that they werenot madeActually, when therecord is considered as a whole the contrary istrueNichols wanted tomake Cory aware thatthe Respondentwas displeased about her unionactivities since althoughitknew of her former union background Coryhad previously expressed her beliefthat a union was notneeded at SierraHospitalMoreover, Nichols' attempt, at the meeting on August 4, 1980,albeit indirectly, to accomplish this had failedAdditionally in support thereof, the Respondent asserts in its brief,"Moreover, to attribute such a position to Mr Rowe, the head of theSierra Hospital Foundation, is not logical inasmuch as such decisions re-garding terms and conditions of employment are traditionally made bytheAdministrator of a hospital " However, this is not usually true Infact, final approval of the terms and conditions of a collective-bargainingagreement is usually made by the owners of hospitals whether a board,foundation, whatever, even though the hospital administrator may negoti-ate the terms thereof on behalf of the owners or administer it after theagreement is signed See, for example,Parkview Acres Convalescent Center,255NLRB 116 (1981) Also see Nichols' testimony in which she ac-knowledged that the Respondent's "Board" has the power to finally ap-prove any substantial changes in the terms and conditions of employeesat the Hospital90 SeeGeorgia,Florida,Alabama Transportation Co,219 NLRB 894,896-897 (1975), enfd 529 F 2d 1350 (5th Cir 1976) Further, underlyingthe remarks made by Nichols is also the inference that it would be futilefor the employees to select a union to represent them, because the unioncould not secure any improvements in their terms and conditions of em-ployment which is also violative of Sec 8(a)(I) of the ActPaoliChairCo, 231 NLRB 539 (1977)Si Sans Souc, Restaurant,235 NLRB 604 (1978),NLRB v West CoastCasket Co,205 F 2d 902 (9th Cir 1953) 444DECISIONSOF NATIONALLABOR RELATIONS BOARDployeeswhich may involve, to some limited extent,union conduct.82 In this case there were no circum-stances present which might have justified some limitedinquiry into the union activities of its employees. TheRespondent offered no legitimate reason nor can I findany legitimate purpose for such interrogation or ques-tioning of its employee Cory other than that it was done,when considered in the light of the Respondent's otheractions herein, for the purpose of coercing its employeesinto refraining from engaging in any union or protectedconcerted activities or to have them renounce theUnion 83 Nichols' accompanying remarks during theconversationwherein the interrogation occurred over-whelmingly support this.84 Further, the Respondent,while interrogating its employee, gave her no assuranceagainst reprisals85 and Nichols conducted the interroga-tion of Cory in her office, the "locus of managerial au-thority."86Additionally, the coercive impact of the in-terrogation is not diminished by either the employee'sopen union support or by the absence of direct attendantthreats of adverse consequences to the employee.87The test applied in determining whether a violation ofSection 8(a)(1) of the Act occurred is "whether the em-ployer engaged in conduct which, it may reasonably besaid, tends to interfere with the free exercise of employeerights under the Act. 1188 Applying that test, I find thattheRespondent, by interrogating its employee, as setforth above, has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed inSection 7 of the Act and has thereby violated Section8(a)(l) thereof.8982P B & S Chemical Co,224 NLRB 1 (1976),Johnnie's Poultry Co,146 NLRB 770 (1964), enf denied 344 F 2d 617 (8th Cir 1965)83Parkview Acres Convalescent Center,supra,JeffersonNational Bank,240 NLRB 1057 (1979),WorldWide Press,242 NLRB 346 (1979),SealTrucking,Ltd,237NLRB 1091 (1978),Hilton Inn,232NLRB 873(1977)84 In her conversation with Cory, Nichols implied that if the Unionwere to become the bargaining representative of the Respondent's em-ployees the Respondent would not bargain with the Union, with the pos-sibility that a strike might well ensure resulting in serious problems forSierra Hospital and its patients It should also be noted that "stricter anddisparate working conditions," more about which will be discussed here-inafter,were imposed on Cory at this same meeting, which Cory consid-ered to be unfair and which she believed were imposed because of herunion activities857-Eleven Food Store,supra,TrinityMemorial Hospital of Cudahy,238NLRB 809 (1978), SansSouciRestaurant,supra,Thermo Electric Co,222NLRB 358 (1976), enfd 547 F 2d 1162 (3d Cir 1977)86Meehan Truck Sales,201 NLRB 780, 783 (1973)87GossenCo, 254 NLRB 339 (1981)887-Eleven Food Store,supra,Electrical Fittings Corp,216 NLRB 1076(1975)897-ElevenFood Store,supra,Parkview Acres Convalescent Center,supra,World Wide Press,supra,ColonialHavenNursing Home,218 NLRB1007 (1975) The Respondent cites the case ofBourne Co. v. NLRB,332F 2d 47 (2d Cir 1964), in support of its contentionthatNichols' state-ments to Cory (even if made) did not constitute a violation of the ActHowever, the facts in the instant case differ in important and pertinentaspects from those present inBourneThe cases therefore are clearly dis-tinguishableOf significant note is the fact that in theBournecase the in-formation sought was of a general nature (as to whether the employeeswere for the union), the principal interrogation was by a low ranking su-pervisor, the employees were interrogated informally while at work, andthere was little showing of any pattern of employer hostility and discrim-inationHowever, in the instant case the information sought was particu-lar and specific, the interrogation was accomplished by one of the highestranking supervisors at the Hospital (Nichols, the director of nursing), the4.Other 8(a)(1) violationsAdditionally, the complaint alleges that about August11, 1980, the Respondent, acting through Nichols, toldan employee that "she was a disruptive influence becauseof her engaging in union activities and instructed her tocease such activities" in violation of Section 8(a)(1) ofthe Act. The Respondent denies this.Analysis and ConclusionsThe General Counsel in his brief asserts, "It is clearfrom the context of Nichols' entire testimony, that all ofCory's union activities were disruptive and thus an orderto cease disruptive activities was also an order to ceaselawful union activities." The Respondent on the otherhand in its brief contends, "The allegations that Corywas told she was disruptive because of her union activi-ties and told to cease such activities is clearly withoutfoundation.Virtually all of the witnesses in the trial,both Respondent and the General Counsel testified toCory's previous problems concerning disrupting the staff,allof which occurred during periods absent any unionactivity and for all of which Cory was counseled orother appropriate action taken " The Respondent mis-conceives the thrust of the General Counsel's allegation.It is obvious that Nichols' remark to Cory about herbeing a "disruptive influence" was occasioned and di-rected solely toward the many complaints Nichols alleg-edly received from nursing staff employees concerningCory's union activities and did not include within itsmeaning any reference to Cory's previous "problems"with employees at Sierra Hospital prior to the advent ofthe Union's organizational campaign.90 Be that as it mayI agree with the General Counsel's assertion herein.In considering Nichols' statement in the context of itsnature as being violative of Section 8(a)(1) of the Act, Inote that Nichols, after apprising Cory of the complaintsregistered against her by other employees because of her"disruptive" union activities, told Cory that she couldvalidly engage in such union activities, during her breakperiods and those of the other employees and during off-duty hours but not while on duty. Nichols also advisedCory that she was to stop discriminating in her conducttoward employees who had registered their indifferenceor opposition to the Union because this was also "disrup-tive" behavior.Had there been nothing else said byNichols concerning Cory's union activities this wouldnot have constituted a violation of the Act. The Re-employee (Cory) was interrogated within the context of a formal "coun-seling session" in Nichols' office, with additional acts of interference, re-straint, andcoercion having been committed against this employee at thesame timeI therefore find that theBournecase is not persuasive herein90 This seems clear from the evidence herein Cory's previous "prob-lems" with other hospital employees, especially those concerning Phillipswhich were of common knowledge at the Hospital and which could beconsidered to be of a "disruptive" nature because other nursing employ-ees were "taking sides" between Cory and Phillips creating staff dissen-sion thus affecting the operation of the Hospital,wereresolved in mostpartby Nichols or Ryland prior to the Union'sorganizationalcampaignalbeit in a less formal manner thanthe "counseling session" held onAugust 11, 1980 Enforcingthis is theRespondent's apparent disregard ofthese "disruptive" problemswhen itappointed Cory to the position ofcoordinatorthereafter SIERRAHOSPITAL FOUNDATIONspondent had a right to limit the union activities of itsemployees to off-duty times and to preclude the disrup-tion of hospital routine which could result in possibleharm to patients.However,the "counseling session"also included vari-ous other statements by Nichols which I found previous-ly herein to be unlawful under Section 8(a)(1) of the Actand which were construed by me to be coercive and in-timidatingAdd to this what can be ascertained from theevidence herein as Cory's state of mind during this con-versation, i.e., her belief expressed to Nichols that shehad not done anything unlawful during her activities onbehalf of the Union and her feeling that the "counselingsession" itself was the result of her having engaged insuch activities, and the effect of these statements byNichols,who is the director of nursing, is readily dis-cernible, namely, that the Respondent wanted all Cory'sunion activitiesof whatevernature to cease 91As stated before, the test applied in determiningwhether a violation of Section 8(a)(1) of the Act oc-curred is "whether the employer engaged in conductwhich, it may reasonably be said, tends to interfere withthe free exercise of employee rights under the Act." Ap-plying that test, I find that the Respondent did interferewith,restrain,and coerce its employees in the exercise oftheir rights guaranteed in Section 7 of the Act and hastherefore violated Section 8(a)(1) of the Act.D. The Discrimination Against Marcia CorySection 8(a)(3) of the Act prohibits an employer fromdiscriminating against its employees in regard to hire,tenure, and other terms and conditions of employmentfor the purpose of encouraging or discouraging member-ship in a labor organization.The complaint herein alleges that on or about August11, 1980, the Respondent "imposed stricter and disparateworking conditions on its employee Marcia Cory by re-quiring said employee to report to Nichols daily at afixed hour and to keep detailed records of her work sta-tionsduring the shift . . . because Marcia Cory joined orassistedtheUnion or engaged in other protected con-certed activities for the purposes of collective bargainingor othermutualaidor protection." The Respondentdenies this allegationAnalysis and ConclusionsDirect evidence of a purpose to discriminate is rarelyobtained, especially as employers acquire some sophisti-cation about the rights of their employees under the Act;but such purpose may be established by circumstantialevidence.92Under the law if the employer's action11Note Cory'sremarks to Nichols concerning the "counseling ses-sion" itself and the "goals"imposed uponher by Nichols,more aboutwhich appearshereinafterCory told Nichols,in responsetowhat washappening,that had theRespondent'semployees been represented by aunion at thetime, the conversation concerning Cory'sunion activitieswould not betaking place in the manneritwas Cory also queried Nich-ols as to whethershe was beingsubjectedto the "counseling" and the"goals" imposed uponher becauseof her unionactivities92JeffersonNational Bank,240 NLRB 1057 (1979),CorrteCorp YNLRB,375 F 2d 149 (4th Cir 1967),ShattuckDenn Mining Corp vNLRB,362 F 2d 466 (9th Cir 1966)445against employees is motivated by antiunion design suchaction is violative of the Act. Direct evidence of dis-criminatorymotivation is not necessary to support afinding of discrimination and such intent may be inferredfrom the record as a whole 93InWright Line,251NLRB 1083, 1089 (1980), theBoard stated,[W]e shall henceforth employ the following causa-tion test in all cases alleging violation of Section8(a)(3) or violations of 8(a)(1) turning on employermotivationFirst,we shall require that the GeneralCounsel makea prima facieshowing sufficient tosupport the inference that protected conduct was a"motivating factor" in the employer's decisionOnce this is established, the burden will shift to theemployer to demonstrate that the same actionwould have taken place even in the absence of theprotected conduct. 1414 In this regard we note that in those instances where,after allthe evidence has been submitted,the employer has been unable tocarry its burden,we will not seek to quantitatively analyze theeffect of the unlawful cause once it has been found It is enoughthat the employees'protected activities are causally related to theemployer action which is the basis of the complaintWhether that"cause"was the straw that broke the camel'sback or a bullet be-tween the eyes,if itwere enough to determine events, it is enoughto come within the proscription of the ActAccording to the evidence herein at the "counselingsession" on August 11, 1980, Nichols imposed the fol-lowing requirements on Cory: to report to either thenurse supervisor on duty, Nichols, or Nichols' secretarywhen Cory arrived at the Hospital to commence herwork shift; to keep a detailed record or log of her workstations throughout the Hospital, i.e., ICU, CCU, emer-gency room, etc., and to keep a record of her "dinnerand breaktime" taken during her shift. That Cory was aknowledgeable, able, and competent nurse is obviousfrom the record That she was also a strong proponent oftheUnion, perhaps its most active adherent among theRespondent's employees at Sierra Hospital, is also clearhereinMoreover, that the Respondent was fully awareof her union activities is apparent from the evidencesince this was admitted by the Respondent's own wit-nesses.As the Board pointed out inWright Line,supra at1083-84,In modern day labor relations, an employer willrarely, if ever, baldly assert that it has disciplined anemployee because it detests unions or will not toler-ate employees engaging in union or other protectedactivities. Instead, it will generally advance what itasserts to be a legitimate business reason for itsaction.And that is exactly what happened in this case. Nichols'statementto Cory that she was being disloyal to SierraHospital byengaging inactivities at theHospital onbehalf of the Union significantly exposes the Respond-11Heath International,Inc,196 NLRB 318 (1972) 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDent's motivation for its actions.While there was some le-gitimate reason for Nichols' imposition of the require-ment that Corymaintaina record of her work stationsthrougout the Hospital,94 the other recordkeeping re-quirements imposed on Cory, that of reporting to Nich-ols or the supervisor on duty when Cory arrived at theHospital, and to record the occasions when she took herdinner or other breaktimes, appear clearly to be gearedto Cory's union activities and the desire of the Respond-ent to keep an eye on her because of this or to restrictsuch activities.Cory's activities on behalf of the Union were being re-ported back to the Respondent through complaints byemployees or otherwise. By keeping close track of Cory,especially with regard to her dinner and breaktime whenshe admittedly was engaging in campaigning for theUnion and soliciting employee signatures on union au-thorization cards, and when she arrived at the Hospitalwhich usually occurred at the end of the day shift, theRespondent could monitor her union activities and per-hapslimitor even counter and negate Cory's effective-ness.95Nichols' statements when considered in the con-text of the record as a whole, which were previouslyfound to be of an interfering, restraining and coercivenature and unlawful, and most of which were made sig-nificantly at the same "counseling session" in whichthese "stricter and disparate working conditions" wereimposed substantiates this.From all the foregoing, I conclude that the GeneralCounsel made a prima facie showing that Marcia Cory'sunion activity was a motivating factor in the Respond-ent'sdecision to impose the aforementioned "stricter anddisparate working conditions" on her. This having beenestablished and in accordance with the causation testenunciated by the Board in theWright Linecase, theburden of proof shifts to the Respondent to demonstratethat thesameactionwould have taken place againstCory even in the absence of her union activity.The Respondent asserts, that due to the numerouscomplaints from staff, Cory "was apparently abusing theunstructured aspect of her position by taking excessivebreaks for lunch and dinner," she was told by Nichols"simply to comply with existing Hospital policies andprocedureswhen she went on her lunch and dinnerbreaks, and to comply with existing Hospital policies andprocedures when she skipped these break periods. Shewas also reminded to be sure to check in 'just to let herknow she was in the building and where she was94 The reasons advanced by the Respondent for such recordkeeping,namely, that it was required for purposes of budgetary fund allocationand cost accounting,is supported by the record evidence herein Thatthiswas also required of other employees who worked in various depart-ments or units in the Hospital outside their normal work stations wouldbolster this In fact, Cory testified that she had previously been keepingsuch records95 I am not unmindful that, according to both Nichols and Etcheverry,Cory was alsoengaging in union activities during her worktime and thatof other employees Even assuming this to be true the evidence stronglyinfers that the Respondent sought by its actions to curtail and if possiblestop most, if not all, of Cory's activities on behalf of the Union not onlythe alleged unlawful ones despite Nichols' testimony to the contrary, andto dilute the effectiveness thereof The Respondent's union animus and itscommission of other violations of the Act, as found herein, additionallysupportthis inferencegoing."' It is admitted that the coordinator's job wasunique and required that Cory, in the performance of herduties, be all over the Hospital. The job had been as-signed to the director of nursing for this very reason.Her dinner and other breaktimes were not regimented asother employees' were because of her duty requirements,therefore she was not asked to keep such a record at thetime she started working as coordinator. It was onlyafter Nichols was advised that Cory was using her break-time to engage in union activities that a problem arose.The Respondent in its brief itself touched on the actualreason for the imposition of the above reporting require-ments providing the nexus therein,THe last problem area that was discussed withCory was her being disruptive to the nursing staffand solicitingunioncards on duty. At no time wasCory instructed to cease any protected activity.... In order to insure that there would be no mis-understanding,Nichols requested that Cory do nomore than any other nurse was asked to do in re-porting breaktimes to their immediate supervisors.However, the record shows that nurses were required toreport dinner, lunch, or breaktimes only when they failedto take their usual or scheduled breaks and not at alltimes as Cory was now required to do. And the reasonfor the stricter and disparate requirements as to Corywas to control or inhibit her union activities not justduring her worktime, as the Respondent mentions, but asto whenever she was present at the Hospital. That Nich-ols allegedly limited her remarks to Cory's worktime isclearly countered by her other actions implying that thiswas directed at all Cory's union activities.In additional support thereof remains the Respondent'sunlawful conduct directed at hindering the Union's orga-nizationalcampaignby interfering with, restraining, andcoercing the Union's leading adherent among its employ-ees and the Respondent's virulent antiunion postureduring such campaign, i.e., "Therefore, we will opposethis union with every ounce of engery that we have."At this point I think it desirable to note that, through-out my consideration of the issues herein, I have beenconscious of and have followed the principles that unionmembership or activity neither confers immunity, nor isa guaranty against employer action for cause,96 and thatthe Board may not "substitute its judgment for the Re-spondent's business judgment" concerning actions takenagainst itsemployees.97 Notwithstanding the foregoingprinciples, in view of all of the above I find that the Re-spondent has failed to demonstrate that it would havetaken the same action against Cory in the absence of herhaving engaged in union activities. Accordingly, for thereasons noted herein, I find that the Respondent violated96Maple City Stamping Co,200 NLRB 743 (1972),WhitcraftHouse-boat Division,195NLRB 1046 (1972),Hawkins v NLRB,358 F.2d 281(7th Cir 1966)97Maple City Stamping Co,supra,ThurstonMotor Lines,149 NLRB1368 (1964),PortableElectricTools YNLRB,309 F 2d 423 (7th Cir1962) SIERRA HOSPITALFOUNDATIONSection 8(a)(3) and (1) of the Act by imposing stricterand disparate working conditions on Marcia Cory.98IV. THE EFFECT OF THE UNFAIRLABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII above, found to constitute unfair labor practices oc-curing in connection with the operations of the Respond-ent described in section I above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree now thereof.V. THE REMEDYHaving found that the Respondent has engaged in cer-tainunfair labor practices, I shall recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Since the unfair labor practices committed by the Re-spondent were serious and go to the very heart of theAct, I shall recommend that it cease and desist therefromand in any other manner from interfering with, restrain-ing, and coercing its employees in the exercise of therights guaranteed to them in Section 7 of the Act.99CONCLUSIONS OF LAW1.The Respondent, Sierra Hospital Foundation, is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2.UnitedFood and Commercial Workers Union,Local 1288, United Food and Commercial WorkersInternational Union, AFL-CIO-CLC is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.The Respondent has interfered with, restrained, andcoerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act, and has thereby engagedin unfair labor practices in violation of Section 8(a)(1) ofthe Act by:(a)Creating the impression that the employees' activi-ties on behalf of the Union were under surveillance.(b)Threatening and warning its employees that itwould not agree to improvements in working conditions,thereby in effect refusing to bargain in good faith withthe Union absent a strike, and that it would be futile forthem to select the Union as their collective-bargainingrepresentative.(c)Coercively interrogating an employee concerningher union activities and sympathies(d) Telling an employee she was a disruptive influencebecause she engaged in lawful union activities and in-structing her to cease such activities.96 SeeWright Line,suprassHickmott Foods,242 NLRB 1357 (1979) A broad order is warrantedto remedy the Respondent's unfair labor practices herein since the Re-spondent's misconduct is such as "to demonstrate a general disregard forthe employees' fundamental statutory rights " It should also be remem-bered that its misconduct was directedagainstthe Union's strongest ad-herent at Sierra Hospital and because the Hospital is, comparativelyspeaking,a "small" health care facility, its actions,as setforth herein andany consequences to be inferred therefrom, would be well known to allits employees especially those in the nursing department4474.By imposing stricter and disparate working condi-tions on its employee Marcia Cory, requiring her toreport to Beth Nichols or thenursingsupervisor on dutydaily at a fixed hour and to keep detailed records ofwhen she took her dinner or other breaktimes, all be-cause she joined or assisted the Union or engaged inother protected concerted activities for the purposes ofcollectivebargainingor other mutual aid or protection,the Respondent has engagedin unfairlabor practices inviolation of Section 8(a)(3) and (1) of the Act.5.The unfair labor practices found above are unfairlabor practices affecting commerce within themeaningof Section 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record,I issuethe following recommend-ediooORDERThe Respondent, Sierra Hospital Foundation, Fresno,California, its officers, agents, successors, and assigns,shall1.Cease and desist from(a)Creating the impression that the employees' activi-ties on behalf of the Union are under surveillance.(b)Threatening and warning its employees that itwould not agree to improvements in working conditionsthereby refusing to bargain in good faith with the Unionabsent a strike and inferring the futility of employee se-lection of the Union as their collective-bargaining repre-sentative.(c)Coercively interrogating its employees concerningtheir union activities and sympathies.(d) Telling employees that they are a disruptive influ-ence because they engage in lawful union activities andinstructing employees to cease such activities.(e) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them under Section 7 of the Act.(f)Discouraging membership in or support of UnitedFood and Commercial Workers Union, Local 1288,UnitedFood and Commercial Workers InternationalUnion, AFL-CIO-CLC, or any other labor organization,by imposing stricter and disparate working conditions onits employees as set forth above, or in any other mannerdiscriminating against them with respect to their hire,tenure, or other terms, or conditions of employment.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Post at its Fresno, California facility copies of theattached notice marked "Appendix." 10 i Copies of thetoo If no exceptions are filed as provided by Sec 102 46of theBoard'sRules and Regulations, the findings, conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses101 If thisOrder is enforced by a Judgment of a United States Courtof Appeals, the words in the notice reading "Posted by Order of the Na-tional Labor RelationsBoard" shallread "PostedPursuantto a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board " 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotice, on forms provided by the Regional Director forwhere notices to employees are customarily posted. Rea-Region 32, after being signed by the Respondent's au-sonable steps shall be taken by the Respondent to ensurethorized representative, shall be posted by the Respond-that the notices are not altered, defaced, or covered byent immediately upon receipt and maintained for 60 con-any other material.secutive days in conspicuous places including all places